 

Exhibit 10.1

 

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is dated and
effective as of June 24, 2020, by and among PANHANDLE OIL AND GAS INC., formerly
named Panhandle Royalty Company, an Oklahoma corporation (referred to herein as
the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), MIDFIRST BANK, a federally chartered
savings association, as Documentation Agent, and BOKF, NA DBA BANK OF OKLAHOMA,
as Administrative Agent and L/C Issuer.

 

W I TN E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, Documentation Agent, and Lenders
entered into that certain Amended and Restated Credit Agreement dated as of
November 25, 2013 as modified by: (i) that certain letter amendment dated as of
March 5, 2014, (ii) that certain Second Amendment to Amended and Restated Credit
Agreement dated as of June 17, 2014, (iii) that certain Third Amendment to
Amended and Restated Credit Agreement dated as of December 8, 2016, (iv) that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
October 25, 2017, (v) that certain Fifth Amendment to Amended and Restated
Credit Agreement dated as of July 2, 2018, and (vi) that certain Sixth Amendment
to Amended and Restated Credit Agreement, dated as of August 6, 2019 (as so
amended and as further amended, restated, supplemented and/or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”), for the purpose and
consideration therein expressed, whereby Lenders made loans to Borrower as
therein provided; and

 

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Existing
Credit Agreement for the seventh time to modify same in accordance herewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Existing Credit Agreement, in
consideration of the loans and other extensions of credit which may hereafter be
made by Lenders to Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

Section 1.1 Terms Defined in the Existing Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Existing Credit Agreement shall have the same meanings whenever
used in this Amendment.

 

Section 1.2Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.

Seventh Amendment to Amended and Restated

Credit Agreement

--------------------------------------------------------------------------------

 

 

“Amendment” means this Seventh Amendment to Amended and Restated Credit
Agreement.

 

“Amendment Documents” means this Amendment and all other Loan Documents executed
and delivered in connection herewith including but not limited to notes and
Collateral Documents covering such of Borrower’s Oil and Gas Properties as
deemed necessary by Administrative Agent in its sole discretion. All of the
Amendment Documents shall be deemed to constitute Loan Documents.

“Credit Agreement” (or “this Agreement” wherever referred to within the Existing
Credit Agreement) means the Existing Credit Agreement as amended by the
Amendment, and as the same may hereafter be further amended, restated, modified
and/or otherwise supplemented from time to time.

 

ARTICLE II.

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Section 2.1 Borrowing Base Notification.  From the date of this Amendment to,
but excluding, the next redetermination of the Borrowing Base, as set forth in
the Existing Credit Agreement, as amended hereby, the Borrowing Base shall be
Thirty-Two Million and No/100ths Dollars ($32,000,000.00). Borrower and Lenders
hereby agree that this provision satisfies all notification requirements as set
forth in the Credit Agreement.

 

Section 2.2Effective as of the date of this Amendment, the Existing Credit
Agreement is hereby further amended and modified to delete the stricken text
(indicated textually like this example: stricken text) and to add the underlined
text (indicated textually like this example: underlined text), in each case as
more particularly set forth in the revised, redlined copy thereof that is
attached as Exhibit A hereto, which is incorporated into this Amendment by this
reference. Any Exhibits and Schedules to the Existing Credit Agreement not being
amended and modified by this Amendment (whether by attaching same as stand-alone
new exhibits or schedules to this Amendment, or by including such revisions
within the revised, redlined copy of the Existing Credit Agreement attached as
Exhibit A hereto), shall remain unmodified and of full force and effect as set
forth within the Existing Credit Agreement.

 

Section 2.3Post-Closing Obligations. Within sixty (60) days following the date
of this Amendment (or such later date as agreed to by the Agent in its sole
discretion), (i) the Borrower shall cause to be delivered to the Agent such
information and/or materials as may be necessary for the parties to amend and
restate certain Collateral Documents encumbering all of the Borrower’s Oil and
Gas Properties constituting Collateral, (ii) such amended and restated
Collateral Documents shall be in form and substance satisfactory to the Agent in
its sole discretion and (iii) such amended and restated Collateral Documents
shall have been duly recorded in the county land records where each such Oil and
Gas Property is situated. If the Borrower shall fail to have satisfied this
Section 2.3 (as determined by the Agent), then such failure shall be deemed to
constitute an

 

 

2

Seventh Amendment to Amended and
Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

Event of Default under the Credit Agreement, unless such failure to have
satisfied this Section 2.3 is caused by Agent’s failure to record any Collateral
Documents provided to Agent for filing.

 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

Section 3.1 Effective Date. This Amendment shall become effective as of the date
hereof when and only when:

 

(a)Amendment Documents. Administrative Agent shall have received duly executed
and delivered counterparts of each Amendment Document (i) in form, substance and
date satisfactory to Administrative Agent and each Lender as required pursuant
to the terms of the Credit Agreement, and (ii) in such numbers as Administrative
Agent or its counsel may reasonably request.

 

(b)Certificates and Resolutions. Administrative Agent shall have received such
certificates and resolutions or consents of the governing body of the Borrower
authorizing the transactions described in this Amendment and certifying as to
the completeness of the Organizational Documents of the Borrower.

 

(c)No Default. No event shall have occurred and be continuing that would
constitute an Event of Default or a Default.

 

(d)Opinions of Counsel. Administrative Agent shall have received originally
executed copies of the favorable written opinions of Borrower’s counsel opining
as to such matters as Administrative Agent may reasonably request, dated as of
the effectiveness of this Amendment and otherwise in form and substance
reasonably satisfactory to Administrative Agent.

 

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Representations and Warranties of Borrower. In order to induce each
Lender to enter into this Amendment, Borrower represents and warrants to
Administrative Agent and each Lender that:

 

(a)All representations and warranties made by Borrower in any Loan Document are
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of time of the effectiveness
hereof as if such representations and warranties had been made as of the time of
the effectiveness hereof (except to the extent that such representation or
warranty was made as of a specific date, in which case such representation or
warranty shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such specific date).

 

 

 

3

Seventh Amendment to Amended and
Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

(b)Borrower has duly taken all corporate action necessary to authorize the
execution and delivery by it of the Amendment Documents to which it is a party
and to authorize the consummation of the transactions contemplated thereby and
the performance of its obligations thereunder.

 

(c)The execution and delivery by Borrower of the Amendment Documents to which it
is a party, the performance by it of its obligations under such Amendment
Documents, and the consummation of the transactions contemplated by such
Amendment Documents, do not and will not (a) conflict with, violate or result in
a breach of any provision of (i), to its knowledge, any Law, (ii) its
Organizational Documents, or (iii) any material agreement, judgment, license,
order or permit applicable to or binding upon it, (b) result in the acceleration
of any Indebtedness owed by it, or (c) result in or require the creation of any
Lien upon any of its assets or properties except as expressly contemplated or
permitted in the Loan Documents. Except (x) as expressly contemplated in the
Amendment Documents and (y) such as have been obtained or made and are in full
force and effect, to its knowledge, no permit, consent, approval, authorization
or order of, and no notice to or filing with, any Governmental Authority or
third party is required on the part of or in its respect in connection with the
execution, delivery or performance by it of any Amendment Document or to
consummate any transactions contemplated by the Amendment Documents.

 

(d)This Amendment is, and the other Amendment Documents when duly executed and
delivered will be, legal, valid and binding obligations of it, enforceable
against it in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors ‘ rights and by general principles of
equity.

 

 

ARTICLE V.

 

MISCELLANEOUS

 

Section 5.1 Release. In consideration of the amendments contained herein,
Borrower hereby waives and releases each of the Lenders and the Administrative
Agent from any and all claims and defenses, known or unknown, with respect to
the Existing Credit Agreement and the other Loan Documents and the transactions
contemplated thereby.

 

Section 5.2 Ratification and Affirmation. Borrower hereby acknowledges the terms
of the Existing Credit Agreement, as amended, and ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect.

 

Section 5.3 Survival of Agreements. All of Borrower’s various representations,
warranties, covenants and agreements in the Amendment Documents shall survive
the execution and delivery thereof and the performance thereof, including the
making or granting of the Loans

 

 

4

Seventh Amendment to Amended and
Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

and the delivery of the other Loan Documents, and shall further survive until
all of the Obligations are paid in full to each Lender and all of Lenders’
obligations to Borrower are terminated.

 

Section 5.4 Authorization. The Lenders hereby authorize the Administrative Agent
to execute any and all amendments to any Loan Documents deemed necessary by
Administrative Agent to evidence the extension of the term of the Loan as
described herein.

 

Section 5.5 Interpretive Provisions. Sections 1.2 and 1.3 of the Existing Credit
Agreement are incorporated herein by reference herein as if fully set forth.

 

Section 5.6 Loan Documents. The Amendment Documents are each a Loan Document,
and all provisions in the Existing Credit Agreement pertaining to Loan Documents
apply thereto.

 

Section 5.7 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of Oklahoma.

 

Section 5.8 Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. The Amendment Documents may be validly executed by facsimile or other
electronic transmission.

 

THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

[The remainder of this page has been intentionally left blank.]




 

 

5

Seventh Amendment to Amended and
Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

 

BORROWER:

 

PANHANDLE OIL AND GAS INC.,

an Oklahoma corporation

 

 

 

 

 

 

 

/s/ Chad Stephens

 

 

By:

Chad Stephens

 

 

Title:

CEO

 




 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

 

LENDER, ADMINISTRATIVE AGENT AND L/C ISSUER:

 

 

 

 

 

BOKF, NA dba Bank of Oklahoma

 

 

 

 

 

 

By:

/s/ Jeffrey Hall

 

 

Name:

Jeffrey Hall

 

 

Title:

Senior Vice President

 




 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

 

LENDERS:

 

MIDFIRST BANK, as Lender and Document Agent

 

 

 

 

 

 

By:

/s/ W. Thomas Portman

 

 

Name:

W. Thomas Portman

 

 

Title:

Vice President

 




 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

 

LENDERS:

 

BANCFIRST

 

 

 

 

 

 

By:

/s/ Heather H. Whiteside

 

 

Name:

Heather H. Whiteside

 

 

Title:

Assistant Vice President

 




 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement

 

LENDERS:

 

AMARILLO NATIONAL BANK

 

 

 

 

 

 

By:

/s/ Rob Mansfield

 

 

Name:

Rob Mansfield

 

 

Title:

Vice President

 




 

 

--------------------------------------------------------------------------------

 

EXHIBIT A to SEVENTH AMENDMENT

 

[see attached]

 

 

 

--------------------------------------------------------------------------------

[Conformed up to an including that certain SixthEXHIBIT A to Seventh Amendment
to Amended and Restated Credit Agreement, dated and effective as of August 6,
2019]

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 25, 2013

Among

PANHANDLE OIL AND GAS INC.

and

BOKF, NA, dba Bank Of Oklahoma,
as Administrative Agent and L/C Issuer

and

The Lenders Party Hereto

 

====================================================================

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

 

 

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1

1.1

Defined Terms

1

1.2

Other Interpretive Provisions

23

1.3

Accounting Terms

24

1.4

Rounding

24

1.5

References to Agreements and Laws

24

SECTION 2

THE COMMITMENTS AND CREDIT EXTENSIONS

24

2.1

Revolving Line of Credit Commitment

24

2.2

Loans and Borrowings

25

2.3

Interest Rate and Elections

27

2.4

Repayment of Loans

28

2.5

Letter of Credit

29

2.6

Borrowing Base Determinations

30

2.7

Prepayments

32

2.8

Late Fees.

33

2.9

Other Fees

33

2.10

Additional Terms Pertaining to Interest

33

2.11

Payments Generally; Administrative Agent’s Clawback

35

2.12

Sharing of Payments by Lenders

36

2.13

Taxes

37

2.14

Highest Lawful Rate

38

SECTION 3

REPRESENTATIONS AND WARRANTIES

39

3.1

Existence, Qualification and Power; Compliance with Laws

39

3.2

Authorization; No Contravention

39

3.3

Governmental Authorization

39

3.4

Binding Effect

39

3.5

Financial Statements; No Material Adverse Effect

39

3.6

Litigation

40

3.7

No Default

40

3.8

Ownership of Property; Liens

40

3.9

Environmental Compliance

40

3.10

Insurance

40

3.11

Taxes

40

3.12

ERISA Compliance

40

3.13

Public Utility Holding Company Act

40

3.14

Subsidiaries

41

3.15

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

41

3.16

Disclosure

41

3.17

Intellectual Property; Licenses, Etc

41

3.18

Location of Business Records

41

 

 

i

 

4823-2057-1839.3

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

3.19

Solvency

41

3.20

Survival of Representations

42

SECTION 4

AFFIRMATIVE COVENANTS

43

4.1

Financial Statements and Other Deliveries

43

4.2

Notices

45

4.3

Payment of Obligations

45

4.4

Contractual Obligations

45

4.5

Preservation of Existence, Etc

45

4.6

Maintenance of Properties

46

4.7

Maintenance of Insurance

46

4.8

Taxes and Other Liens

46

4.9

Compliance with Laws

46

4.10

Environmental Compliance and Reports

47

4.11

Environmental Studies

47

4.12

Books and Records

47

4.13

Management and Operation of Business

47

4.14

Inspection Rights

47

4.15

Compliance with ERISA

48

4.16

Performance of Obligations

48

4.17

Use of Proceeds

48

4.18

Operation of Properties

48

4.19

Compliance with Leases and Other Instruments

48

4.20

Certain Additional Assurances Regarding Maintenance and Operations of Properties

49

4.21

Sale of Certain Assets/Prepayment of Proceeds

49

4.22

Title Matters

49

4.23

Curative Matters

49

4.24

Property Acquisitions

50

4.25

Additional Property

50

4.26

Letters In Lieu of Transfer Orders

50

4.27

Division Orders

51

4.28

Take or Pay Agreement

51

4.29

Deposit Accounts

51

4.30

Swap Covenants

51

4.31

Additional Assurances

52

SECTION 5

NEGATIVE COVENANTS

53

5.1

Liens

53

5.2

Sale of Assets

53

5.3

Indebtedness

53

5.4

Investments

54

5.5

Sale or Discount of Receivables

54

5.6

Fundamental Changes

55

5.7

Dispositions

55

 

 

ii

 

 

4823-2057-1839.3

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

5.8

Lease Obligations

55

5.9

Accounts Payable

56

5.10

Environmental Laws

56

5.11

Restricted Payments

57

5.12

Issuance of Preferred Stock

58

5.13

ERISA

58

5.14

Change in Nature of Business

58

5.15

Loans and Advances

58

5.16

Transactions with Affiliates

58

5.17

Burdensome Agreements

58

5.18

Use of Proceeds

58

5.19

Hedging Transactions

59

5.20

Anti-Dilution

59

5.21

Amendment to Articles of Organization or Operating Agreement

59

5.22

Stock or Interest Repurchase

59

SECTION 6

 

59

6.1

Debt to EBITDA Ratio

59

6.2

Current Ratio

60

SECTION 7

 

61

7.1

Conditions of Execution

61

7.2

Conditions Precedent to All Advances

62

SECTION 8

 

63

8.1

Events of Default

63

8.2

Remedies Upon Event of Default

65

SECTION 9

EXPENSES AND INDEMNITY

65

9.1

Attorney Costs, Expenses and Taxes

65

9.2

Indemnification by the Borrower

66

SECTION 10

THE ADMINISTRATIVE AGENT

66

10.1

Appointment and Authorization

66

10.2

Administrative Agent and Affiliates

67

10.3

Action by Administrative Agent

67

10.4

Consultation with Experts

67

10.5

Liability of Administrative Agent

67

10.6

Indemnification

67

10.7

Right to Request and Act on Instructions

68

10.8

Credit Decision

68

10.9

Collateral Matters

68

10.10

Agency for Perfection

69

10.11

Notice of Default

69

10.12

Successor Agent

69

10.13

Disbursements of Revolving Loans; Payment and Sharing of Payment

70

10.14

Right to Perform, Preserve and Protect

72

10.15

Additional Titled Agents

73

 

 

iii

 

 

4823-2057-1839.3

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

SECTION 11

MISCELLANEOUS

74

11.1

Amendments, Etc

74

11.2

Notices and Other Communications; Facsimile Copies

75

11.3

No Waiver; Cumulative Remedies

76

11.4

Attorney Costs, Expenses and Taxes

76

11.5

Payments Set Aside

76

11.6

Set-Off

77

11.7

Counterparts

77

11.8

Integration

77

11.9

Survival of Representations and Warranties

77

11.10

Severability

77

11.11

Replacement of Lenders

78

11.12

Governing Law.

78

11.13

Collateral Matters; Hedging Agreements; Treasury Management Agreements

79

11.14

Time of the Essence

79

11.15

USA Patriot Act Notice

79

11.16

Successors and Assigns

79

11.17

No Third Party Beneficiaries

82

11.18

Waiver of Jury Trial

83

11.19

ENTIRE AGREEMENT

83

11.20

Release.

83

11.21

Ratification and Affirmation

83

 

 

 

 

 

iv

 

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of November 25, 2013 among PANHANDLE OIL AND GAS INC., formerly named Panhandle
Royalty Company, an Oklahoma corporation (referred to herein as the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BOKF, NA dba Bank of Oklahoma, as Administrative
Agent and L/C Issuer and BOKF, NA dba Bank of Oklahoma, successor by merger to
Bank Of Oklahoma, N.A, as Administrative Agent and L/C Issuer.  

W I T N E S S E T H:

WHEREAS, Borrower and BOKF, NA dba Bank of Oklahoma, successor by merger to Bank
of Oklahoma, NA (the “Original Lender”) are parties to that certain Credit
Agreement dated effective October 31, 2006 as amended from time to time and most
recently by that certain Fifth Amendment to Credit Agreement dated as of April
22, 2013 (referred to herein as the “Former Credit Agreement”) whereby Borrower
executed, among other things, that certain restated revolving promissory note
dated as of December 6, 2010 in the amount of, not in excess of, $80,000,000.00
(the “Former Note”) evidencing Borrower’s revolving line of credit;

WHEREAS, the Borrower’s obligations to the Original Lender pursuant to the
Former Credit Agreement and Former Note are secured by certain collateral as
described in the Agreement;

WHEREAS, all capitalized terms not otherwise defined herein shall have those
meanings assigned to such terms in the Agreement;

WHEREAS, Borrower and Lenders desire to amend and restate the Former Credit
Agreement in its entirety; and

NOW, THEREFORE, in consideration of the foregoing and for such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1.1Defined Terms.  As used in this Agreement the terms “Borrower”, “Former
Credit Agreement”, “Former Note”, and “Lender” shall be defined as set forth in
the recitals above, terms which are not otherwise defined herein but are defined
in the Uniform Commercial Code shall have the meanings set forth in the Uniform
Commercial Code and the following terms shall have the meanings set forth below:

“Administrative Agent” or “Agent” means BOKF, NA dba Bank of Oklahoma, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

1

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.2, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” shall mean an advance of funds made by the Lender to the Borrower
under the Revolving Line of Credit described in Section 2.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto. A Person shall be deemed to be
controlled by another Person if such Person possesses, directly or indirectly,
power to vote 40% or more of the securities having ordinary voting power for the
election of directors, managers or managing general partners.

“Alternate Base Rate” or “ABR” means a variable rate, as of any date of
determination, equal to the greater of (i) the BOKF Prime Rate, (ii) the
overnight cost of federal funds as announced by the US Federal Reserve System
plus one-half of one percent (0.50%), or (iii) LIBOR plus one percent (1.00%)
(collectively, the “Index”). The Index is not necessarily the lowest rate
charged by Lender on its loans.  If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notifying
Borrower.  Any change in the Alternate Base Rate will become effective as of the
date the rate of interest is different from that on the preceding Business Day.

“Alternate Base Rate Loans” or “ABR Loans” means any Loans which accrue interest
by reference to the Alternate Base Rate, in accordance with the terms of this
Agreement.

“Alternate Base Rate Margin” means that percentage located in the column
captioned “Applicable Margin for ABR Loans” within the definition of “Applicable
Rate” below.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Restricted Person from time to time concerning or
relating to bribery or corruption, including the United States Foreign Corrupt
Practices Act of 1977.

“Applicable Rate” means, following the date of the Seventh Amendment, the
following percentages per annum, based upon the ratio of the Loan Balance of the
Note to the Borrowing Base as set forth in the most recent Compliance
Certificate received by the Agent pursuant to Section 4.1(f):

2

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Applicable Rate

Pricing Level

Loan Balance to Borrowing Base

Applicable Margin for LIBOR Rate Loans

Applicable Margin for ABR Loans

Unused Commitment Fee

Letter of Credit Fee

I

Greater than 85%

2.625%

(through

November 29,

2018)

 

2.75% (from

and after

November 30,

2018)3.25%

1.125%

(through

November 29,

2018)

 

1.25% (from

and after

November 30,

2018)1.75%

0.25%

2.625% (through

November 29,

2018)

 

2.75% (from

and after

November 30,

2018)3.25%

II

Greater than 65% but less than or equal to 85%

2.375%

(through

November 29,

2018)

 

2.50% (from

and after

November 30,

2018)3.00%

0.875%

(through

November 29,

2018)

 

1.00% (from

and after

November 30,

2018)1.50%

0.25%

2.375% (through

November 29,

2018)

 

2.50% (from

and after

November 30,

2018)3.00%

III

Greater than 45% but less than or equal to 65%

2.125%

(through

November 29,

2018)

 

2.25% (from

and after

November 30,

2018)2.75%

0.625%

(through

November 29,

2018)

 

0.75% (from

and after

November 30,

2018)1.25%

0.25%

2.125% (through

November 29,

2018)

 

2.25% (from

and after

November 30,

2018)2.75%

IV

Less than or equal to 45%

1.875 %

(through

November 29,

2018)

 

2.00% (from

and after

November 30,

2018)2.50%

0.375%

(through

November 29,

2018)

 

0.50% (from

and after

November 30,

2018)1.00%

0.25%

1.875 %

(through

November 29,

2018)

 

2.00% (from

and after

November 30,

2018)2.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
ratio of the Loan Balance to the Borrowing Base shall become effective as of the
first day of the month immediately following such a change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by

3

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Section 11.16(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Approved Counterparty” means a counterparty to a Hedging Contract that (a) is a
Lender Counterparty, (b) is a Secured Third Party Hedge Counterparty, or (c) is
an Unsecured Hedge Counterparty.

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel and the allocated cost of internal legal services and
all disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Available Commitment” shall mean, at any time, an amount equal to the
remainder, if any, of the Revolving Commitment Amountamount minus the Principal
DebtCommitment Usage at such time.

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

““Basis Point”” or “Bps” means one one-hundredth of one percent (0.01%).

“BOKF Prime Rate” means that rate of interest regularly established by BOKF, NA
and designated as its Prime Rate, as set in its sole discretion.

“Borrowing Base” shall mean, as of any date of calculation, the value assigned
by the Lenders from time to time to the Oil and Gas Properties pursuant to
Section 2.6 hereof.  As of the date of the SixthSeventh Amendment, the Borrowing
Base shall be $70,000,000.00.32,000,000.00, subject to each Quarterly Commitment
Reduction.  The Borrowing Base shall specifically not include interests and
overriding royalty interests granted by Borrower to third parties.

“Borrowing Base Determination” shall mean a determination of the Borrowing Base
made by the Lenders pursuant to Section 2.6.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Agent’s office is located.

4

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one (1) year after
such date; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit, bankers’ acceptances, time deposits,
Eurodollar time deposits or overnight bank deposits maturing within one (1) year
after such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (i) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator), and
(ii) has Tier 1 capital (as defined in such regulations) of not less than
$100,000,000; (e) fully collateralized repurchase obligations of any Lender or
of any commercial bank satisfying the requirements of clause (d) of this
definition, having a term of not more than 30 days, with respect to securities
of the type described in clause (a) of this definition; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by a Lender or any commercial bank satisfying the
requirements of clause (d) of this definition; and (g) shares of any money
market mutual fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a) through
(f) above, (ii) has net assets of not less than $500,000,000, (ii) has the
highest rating obtainable from either S&P or Moody’s, (iii) has no conditions as
to withdrawal and the investment of which is freely tradeable.

“Change in Law” means, the adoption or taking effect of, or any change in, any
Law, or any change in the interpretation, administration or application of any
Law by any Governmental Authority, central bank or comparable agency charged
with the interpretation, administration or application thereof, or compliance by
any Lender with any request, guideline or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency occurring
after the Closing Date, provided, however, that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Lender for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued.

“Change of Control” means any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) has become, directly or
indirectly, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person shall be deemed to have “beneficial
ownership” of all such shares that any such Person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), by way of merger, consolidation or otherwise, of a majority or more of
the common stock of Borrower on a fully-diluted basis, after giving effect to
the conversion and exercise of all outstanding warrants, options

5

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

and other securities of the Borrower (whether or not such securities are then
currently convertible or exercisable), or (b) during any period of two
consecutive calendar quarters, individuals who at the beginning of such period
were members of the Borrower’s board of directors cease for any reason to
constitute a majority of the directors of the Borrower then in office unless (i)
such new directors were elected by a majority of the directors of the Borrower
who constituted the board of directors of the Borrower at the beginning of such
period (or by directors so elected) or (ii) the reason for such directors
failing to constitute a majority is a result of retirement by directors due to
age, death or disability.

“Closing Date” means the first date all the conditions precedent in Section 7.1
are satisfied or waived.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all real and personal property described in the Collateral
Documents.

“Collateral Documents” means all mortgages, deeds of trust, assignments of
leases and rents, security agreements, financing statements, assignments and
other documents, certificates and agreements made by the Borrower in favor of
Agent for the ratable benefit of the Lenders, granting Liens in the Collateral
securing the Loans, together with all amendments, modifications, extensions,
replacements and substitutions thereof.

“Collateral Sharing Agreement” means any intercreditor and collateral sharing
agreement by and among a Secured Third Party Hedge Counterparty, Agent, and
Borrower and/or its Affiliates, in form, scope and substance satisfactory to
Agent in its discretion.

“Commitment Percentage” means, at any date of determination, for any Lender with
respect to the Loan, the proportion (stated as a percentage carried out to the
ninth decimal place) that its Committed Sum bears to the aggregate Committed
Sums of all Lenders.  If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.2, or if the Total Commitments have expired, then the
Commitment Percentage of each Lender shall be determined based on the Commitment
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Commitment Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Committed Sum” means for any Lender with respect to the Revolver Facility, at
any date of determination occurring prior to the Maturity Date, the amount
stated beside such Lender’s name on Schedule 2.1 to this Agreement (which amount
is subject to increase, reduction, or cancellation in accordance with the Loan
Documents).

“Commitment Usage” means, at the time of any determination thereof, the
aggregate Principal Debt plus all Letter of Credit Liabilities.

“Commitment Expiry Date” means the day that is seven (7) days prior to the one
year anniversary of the Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

6

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated Cash Balance” means, as of any date, the aggregate amount of cash
and Cash Equivalents of the Borrower as of such date (other than Excluded Cash).

“Contested in Good Faith” shall mean a matter (a) which is being contested in
good faith by or on behalf of any Person, by appropriate and lawful proceedings
diligently conducted, satisfactory to the Lender, and for which a reserve has
been established in an amount determined in accordance with GAAP, (b) in which
foreclosure, distraint, sale, forfeiture, levy, execution or other similar
proceedings have not been initiated or have been stayed and continue to be
stayed, and (c) in which a good faith contest will not materially detract from
the value of the Collateral, materially jeopardize the rights of the Lender or
Borrower with respect thereto, materially interfere with the operation by
Borrower of its business, or otherwise have a Material Adverse Effect.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Extension” means an Advance or an L/C Credit Extension.

“Current Assets” shall mean Borrower’s consolidated, current assets determined
in accordance with GAAP plus, effective as of September 30, 2013, the Available
Commitment.

“Current Liabilities” shall mean Borrower’s consolidated, current obligations as
determined in accordance with GAAP.  

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Defaulted Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one (1) Business Day of the date when due,
unless the subject of a good faith dispute, or (c) has been deemed insolvent or
become the subject of a bankruptcy or insolvency proceeding.

“Determination Date” shall be defined as set forth in Section 2.6.

7

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$“” means lawful money of the United States of America.

“EBITDA” means with respect to the Borrower for any period, without duplication,
the amount equal to its Net Incomenet income for such period minus income from
discontinued operations or extraordinary items, plus Losses from discontinued
operations or extraordinary items, plus income tax expense, plus interest
expense, plus depreciation, plus amortization, and plus other non-cash
expenses.  

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Engineered Value” shall mean future net revenues discounted at the discount
rate being used by the Agent as of the date of any such determination utilizing
the pricing parameters used in the engineering reports furnished to the Agent,
pursuant to Sections 4.1(d) and 4.1(e) hereof.

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement

8

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events or circumstances specified in Section
8.1.

“Excess Cash” has the meaning specified in Section 4.33.

“Excluded Cash” means, as of any date, the sum of: (i) any cash set aside to pay
royalty obligations or other obligations relating to the Oil and Gas Properties
of the Borrower then accrued and owing to third parties in the ordinary course
of business; (ii) the aggregate amount of the Seventh Amendment Equity Raise (as
defined below), which such cash and/or Cash Equivalents will be deposited into a
segregated account; (iii) the amount of cash for which the Borrower or any
Subsidiary has issued checks or initiated wires or ACH transfers in order to
utilize such cash (or will, within five (5) Business Days issue checks or
initiate wires or ACH transfers in order to utilize such cash) on account of
transactions not prohibited by this Agreement; (iv) any cash and Cash
Equivalents set aside for payroll or employee benefits or the payment of
withholding or other taxes of the Borrower or any Subsidiary in the ordinary
course of business, (v) subject to the terms and provisions of Section 5.4, any
cash and Cash Equivalents of the Borrower or any Subsidiary constituting
purchase price deposits held in escrow pursuant to a binding and enforceable
purchase and sale agreement with a third party containing customary provisions
regarding the payment and refunding of such deposits; and (vi) subject to the
terms and provisions of Section 5.4, any cash and Cash Equivalents of the
Borrower or any Subsidiary constituting purchase price holdback

9

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

amounts held in escrow pursuant to a binding and enforceable purchase and sale
agreement with a third party containing customary provisions regarding the
disbursement of such holdback amounts.

“Excluded Swap Obligation”: (a) with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any liability or guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) and (b) with respect to Borrower, any
Swap Obligation of another Loan Party if, and to the extent that, all or a
portion of the joint and several liability of such Borrower with respect to, or
the grant of such Borrower of a security interest to secure, as applicable, such
Swap Obligation is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), by virtue of such
Guarantor’s (in the case of (a)) or Borrower’s (in the case of (b)) failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the guarantee of such
Guarantor, joint and several liability of such Borrower, or grant of such
security interest by such Guarantor or Borrower, as applicable, becomes or would
become effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one Swap Obligation, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swap Obligations for which such guarantee or security interest
or joint and several liability, as applicable, is or becomes illegal.

“Federal Funds Rate” means, for any day, the rate of interest (rounded upwards,
if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (ii) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent.

“Floor Contracts” means put option contracts that protect against falling oil
and gas prices and do not require any payments in respect thereof other than an
initial premium or purchase price. For the avoidance of doubt, “Floor Contracts”
do not include swaps or collars.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, as of any date of determination, for the Borrower,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds,

10

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services, but only if such
deferral is in excess of thirty (30) days (other than trade accounts, and other
accrued liabilities arising in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than Borrower, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which Borrower is a general partner or joint venturer, unless such Indebtedness
is expressly made non-recourse to Borrower., minus (h) the aggregate amount of
cash and Cash Equivalents (other than Excluded Cash) included on the
consolidated balance sheet of the Borrower as of such date of determination in
an amount not to exceed $5,000,000.00.

“GAAP” means generally accepted accounting principles of the Accounting
Principles Board, the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting professions that are applicable to the circumstances as of the date
of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, contingent or otherwise, including a reimbursement, counterindemnity
or similar obligation, of the guaranteeing Person that guarantees or in effect
guarantees, or which is given to induce the creation of a separate obligation by
another Person (including any bank under any letter of credit) that guarantees
or in effect guarantees, any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. For the avoidance of
doubt, for purposes of determining any Guarantee Obligations of any Guarantor
pursuant to the Collateral Documents, the definition of “Specified Swap
Agreement” shall not

11

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

create any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, if applicable) any Excluded Swap Obligation of such
Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Highest Lawful Rate” shall mean the maximum rate of interest from time to time
which any Lender is allowed to contract for, charge for, take, reserve, or
receive under applicable law after taking into account, to the extent required
by applicable law, any and all relevant payments or charges hereunder.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products and proceeds therefrom.

“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as Indebtedness or liabilities in accordance
with GAAP:

(1)all obligations of such Person for borrowed money and all Obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(2)all direct or contingent obligations of such Person arising under Letters of
Credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(3)net obligations under any Swap Agreement in an amount equal to the Swap
Termination Value thereof;

(4)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business);

(5)Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

12

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(6)capital leases and Synthetic Lease Obligations, provided that the amount of
any capital lease or Synthetic Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof; and

(7)all Guaranty Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (subject only to customary exceptions
acceptable to the Agent).

“Indemnified Liabilities” has the meaning set forth in Section 9.2.

“Indemnitees” has the meaning set forth in Section 9.2.

“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one (1), two (2), or three (3) months thereafter, as selected
by Borrower pursuant to Section 2.2(d); provided, that:  (a) if any Interest
Period would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the following Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day; (b) any
Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and (c) Borrower may not select any Interest Period for a Revolving Loan
which would extend beyond the Commitment Expiry Date.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

13

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

“Lender Counterparty” means any Lender or any Affiliate of any Lender that is a
party to a Hedging Contract with any Borrower or Subsidiary.  If a Person ceases
to be a Lender or an Affiliate of a Lender but remains a party to such Hedging
Contract, such person shall nonetheless remain a Lender Counterparty, but only
with respect to transactions entered into thereunder during or prior to the time
such Person was a Lender or an Affiliate of a Lender.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LCL/C Issuer” means BOKF, NA dba Bank of Oklahoma, or one or more banks, trust
companies or other Persons in each case expressly identified by Agent from time
to time, in its sole discretion, as an LCL/C Issuer for purposes of issuing one
or more Letters of Credit hereunder.  Without limitation of Agent’s discretion
to identify any Person as an LCL/C Issuer, no Person shall be designated as an
LCL/C Issuer unless such Person maintains reporting systems acceptable to Agent
with respect to letter of credit exposure and agrees to provide regular
reporting to Agent satisfactory to it with respect to such exposure.

“Lenders” means each of the lenders named on the attached Schedule 2.1 and,
subject to this Agreement, their respective successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lender Letter of Credit” means a Letter of Credit issued by an LCL/C Issuer
that is also, at the time of issuance of such Letter of Credit, a Lender.

“Letter of Credit” means a standby or documentary (trade) letter of credit
issued for the account of Borrower by an LCL/C Issuer which expires by its terms
within one year after the date of issuance and in any event at least thirty (30)
days prior to the Commitment Expiry Date.  Notwithstanding the foregoing, a
Letter of Credit may, at the option of Borrower, provide for automatic
extensions of its expiry date for one or more successive one (1) year periods
provided that the LCL/C Issuer that issued such Letter of Credit has the right
to terminate such Letter of Credit on each such annual expiration date and no
renewal term may extend the term of the Letter of Credit to a date that is later
than the thirtieth (30th) day prior to the Commitment Expiry Date.

“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(i) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met plus (ii) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and supported Letters of Credit.

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, a rate
(expressed to the fifth decimal place) equal to (i) the rate of interest which
is identified and normally published by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for United States
dollars) as the offered rate for loans in United States dollars for the
applicable Interest Period as of 11:00 a.m. (London time), on the second full
Business Day next preceding

14

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

the first day of such Interest Period (unless such date is not a Business Day,
in which event the next succeeding Business Day will be used); plus (ii) the
maximum reserve requirement, if any, then imposed under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein). If; provided, however, that if
LIBOR determined as provided above shall be less than 1.00%, LIBOR shall be
deemed to be 1.00% for the purposes of this Agreement; provided further,
however, that if the Borrower and any Approved Counterparty have entered into a
Swap Agreement in relation to the interest rate in respect of this Agreement,
then LIBOR (with respect to both the Swap Agreement and the determination of
such interest rate) shall be as determined, irrespective if such determination
is less than 1.00%. Notwithstanding the foregoing, if at any time Agent
determines (which determination shall be conclusive absent manifest error, that
(i) ICE Benchmark Administration no longer reports the LIBOR or Lender, (ii)
LIBOR is no longer a widely recognized benchmark rate for newly originated loans
in the U.S. commercial or syndicated loan market, (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having or purporting to have jurisdiction
over the Agent has made a public statement identifying a specific date after
which LIBOR shall no longer be used for determining interest rates for loans in
the U.S. commercial or syndicated loan market, or (iv) Agent determines in good
faith that the rate so reported no longer accurately reflects the rate available
to LenderAgent in the London Interbank Market or if such index no longer exists
or accurately reflects the rate available to Lender in the London Interbank
Market, Lender may select a replacement indexthen Agent may establish a
replacement reference rate and make such other necessary adjustments (including
to the Applicable Rate) as determined by Agent (collectively, the “Replacement
Rate”), in which case the Replacement Rate shall replace LIBOR and the
Applicable Rate for all purposes under this Agreement and the other Loan
Documents (provided, in no event such replacement reference rate be less than
1.00% at any time) unless and until (A) an event described in 2.10(b) or clauses
(i) through (iv) occurs with respect to the Replacement Rate or (b) the Agent
notifies the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to Agent of funding the Loans bearing interest at the
Replacement Rate. In connection with the establishment and application of the
Replacement Rate, and notwithstanding anything to the contrary as may be set
forth in Section 11.1, this Agreement and the other Loan Documents shall be
amended as may be necessary or appropriate, in the opinion of the Agent to
effect the above provisions and the implementation of the Replacement Rate and,
without limitation of Borrower’s covenant under Section 4.31, Borrower and each
other Lender consents to any such necessary or appropriate amendments.

“LIBOR Loans” means any Loans which accrue interest by reference to the LIBOR,
in accordance with the terms of this Agreement.

“LIBOR Margin” means that percentage located in the column captioned “Applicable
Margin for LIBOR Rate Loans” within the definition of “Applicable Rate” above.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code

15

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

or comparable Laws of any jurisdiction), including the interest of a purchaser
of accounts receivable.

“Loan” and/or “Revolving Loan” means each Advance made available by the Lenders
pursuant to Section 2.1.

“Loan Balance” shall mean, at any time, the outstanding principal balance of the
Notes at such time plus all Letter of Credit Liabilities.

“Loan Documents” means this Agreement, the Notes, any and all Swap Agreements
entered into between an Approved Counterparty and Borrower and its Affiliates,
any and all Collateral Sharing Agreements, the Collateral Documents, all
agreements, documents, or instruments in favor of Lenders or Agent, for the
ratable benefit of the Lenders, ever executed and delivered by Borrower in
connection with this Agreement, and all future renewals, extensions,
restatements, reaffirmations, or amendment of, or supplements to, all or any
part of the foregoing.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of Borrower ; or (b) a material impairment of the
ability of the Borrower to perform its obligations under any Loan Document to
which either is a party.

“Maturity Date” means November 30, 2022 or as such date may be accelerated in
accordance with this Agreement and the other Loan Documents, or extended from
time to time with the consent of Lenders.

“Monthly Commitment Reduction” shall mean those monthly reductions to the
Revolving Commitment determined in accordance with Section 2.1 and 2.6 below.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

“Notes” means those certain notes and/or amended and restated promissory notes
in substantially the form of Exhibit A, and all renewals and extensions of all
or any part thereof issued or to be issued hereunder to each Lender to evidence
the indebtedness to such Lender arising by reason of the Advances on the Loan,
together with all modifications, renewals and extensions thereof or any part
thereof.

“Notice of LC Credit Event” means an application and agreement for the issuance
or amendment of a Letter of Credit, which shall be in form and substance
acceptable to the Agent.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to the Loan including, but not limited to, the Notes,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against Borrower or
any Affiliate thereof or any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such

16

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

proceeding; provided, however, that all references to the “Obligations” in the
Loan Documents shall, in addition to the foregoing, also include all advances
to, and debts, liabilities, obligations, covenants and duties now or hereafter
owed to the Lenders or any Affiliate of a Lender arising from, by virtue of, or
pursuant to any Specified Swap Agreement relating to the Loan (but expressly
excluding Excluded Swap Obligations).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Properties” shall mean all of Borrower’s fee mineral interests,
term mineral interests, leases, subleases, farm-outs, royalties, overriding
royalties, net profit interests, carried interests, production payments and
similar mineral interests, and all unsevered and unextracted Hydrocarbons in,
under, or attributable to such oil and gas properties and interests.

“Operating Cash Flow” shall mean cash provided by Borrower’s operating
activities in the fiscal year-end audited cash flow statement plus proceeds from
lease bonus transactions.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

“Permitted Liens” shall mean (i) royalties, overriding royalties, reversionary
interests, production payments and similar burdens; (ii) joint operating
agreements, sales contracts or other arrangements for the sale of production of
oil, gas or associated liquid or gaseous hydrocarbons which would not (when
considered cumulatively with the matters discussed in clause (i) above) deprive
Borrower of any material right in respect of Borrower’s assets or properties
(except for rights customarily granted with respect to such contracts and
arrangements); (iii) statutory Liens for taxes or other assessments that are not
yet delinquent (or that, if delinquent, are being Contested in Good Faith); (iv)
easements, rights of way, servitudes, permits, surface leases and other rights
in respect to surface operations, pipelines, grazing, logging, canals, ditches,
reservoirs or the like, conditions, covenants and other restrictions, and
easements of streets, alleys, highways, pipelines, telephone lines, power lines,
railways and other easements and rights of way on, over or in respect of
Borrower’s assets or properties and that do not individually or in the
aggregate, cause a Material Adverse Effect; (v) materialmen’s, mechanic’s,
repairman’s, employee’s, warehousemen’s, landlord’s, carrier’s, pipeline’s,
contractor’s, sub-contractor’s, operator’s, non-operator’s (arising

17

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

under operating or joint operating agreements), and other Liens (including any
financing statements filed in respect thereof) incidental to obligations
incurred by Borrower in connection with the construction, maintenance,
development, transportation, storage or operation of Borrower’s assets or
properties to the extent not delinquent (or which, if delinquent, are being
Contested in Good Faith); (vi) all contracts, agreements and instruments, and
all defects and irregularities and other matters affecting Borrower’s assets and
properties which were in existence at the time such Borrower’s assets and
properties were originally acquired by such Borrower and all routine operational
agreements entered into in the ordinary course of business, which contracts,
agreements, instruments, defects, irregularities and other matters and routine
operational agreements are not such as to, individually or in the aggregate,
interfere materially with the operation, value or use of such Borrower’s assets
and properties, considered in the aggregate; (vii) liens in connection with
workmen’s compensation, unemployment insurance or other social security, old age
pension or public liability obligations; (viii) legal or equitable encumbrances
deemed to exist by reason of the existence of any litigation or other legal
proceeding or arising out of a judgment or award with respect to which an appeal
is being prosecuted in good faith and levy and execution thereon have been
stayed and continue to be stayed; (ix) rights reserved to or vested in any
municipality, governmental, statutory or other public authority to control or
regulate Borrower’s assets and properties in any manner, and all applicable
laws, rules and orders from any governmental authority; (x) landlord’s liens;
(xi) Liens incurred pursuant to the Collateral Documents or otherwise created in
favor of the Lenders or the Agent on behalf of the Lenders pursuant to the Loan
Documents;  (xii) those liens set forth on Schedule 1 attached hereto; (xiii)
those liens consented to in writing by Agent; and (xiv) those Liens that do not
exceed $50,000 in the aggregate at any time outstanding or would not have a
Material Adverse Effect.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or any ERISA Affiliate.

“Principal Debt” means, at any time, the aggregate unpaid principal balance of
all Loans.

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of the
contract or a particular month, as applicable, from reserves that are at the
time of determination Proved Developed Producing Reserves attributable to Oil
and Gas Properties owned by Restricted Persons that are located in or offshore
of the United States, as such production is projected in the Engineering Report
most recently delivered, after deducting projected production from any
properties or interests sold or under contract for sale that had been included
in such report and after adding projected production from any properties or
interests that had not been reflected in such report but that are reflected in a
separate or supplemental report satisfactory to Administrative Agent.

“Pro Rata” or “Pro Rata Part”, for each Lender, means on any date of
determination (a) for purposes of sharing any amount or fee payable to any
Lender in respect of the Revolving Facility (or subfacility thereof), the
proportion which the portion of the Principal DebtCommitment Usage owed to such
Lender (whether held directly or through a participation in respect of the
Letter of Credit Subfacility and determined after giving effect thereto) bears
to the Principal

18

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

DebtCommitment Usage owed to all Lenders at the time in question, and (b) for
all other purposes, the proportion which the portion of the Principal
DebtCommitment Usage owed to such Lender bears to the Principal DebtCommitment
Usage owed to all Lenders at the time in question, or if no Principal
DebtCommitment Usage is outstanding, then the proportion that the aggregate of
such Lender’s Committed Sums then in effect bears to the Total Commitment then
in effect, or if the commitment of each Lender to make Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated and all
Loans have been paid, then each Lender’s Pro Rata Part shall be determined based
on each Lender’s Pro Rata Part most recently in effect.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, Borrower and
Guarantor that is not a natural person and that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Commitment Reduction” shall mean those quarterly reductions to the
Revolving Commitment determined in accordance with Section 2.1 and 2.6 below.

“Register” has the meaning specified in Section 11.18(c).

“Related Parties” means, with respect to a Person, such Person’s Affiliates and
the officers, directors, employees, agents and attorneys-in-fact of such Person
and Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Advance” shall mean a written request for an Advance pursuant to
the Loan in substantially the form of Exhibit C attached hereto or an emailed
request containing the information set forth in Exhibit C.

“Required Lenders” means, as of any date of determination, (i) Lenders having
more than sixty six and two-thirds percent (66 2/3%) of the Total Commitments;,
and (ii) the Administrative Agent; provided that the Commitment of, and the
portion of the Total Commitments held or deemed held by, any Defaulted Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, president, or controller of Borrower.  Any document delivered hereunder
that is signed by a Responsible Officer of Borrower shall be conclusively
presumed to have been authorized by all necessary corporate action on the part
of the Borrower and such Responsible Officer shall be conclusively presumed to
have acted on behalf of Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or ownership
interest of Borrower , or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination

19

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

of any such capital stock or ownership interest or of any option, warrant or
other right to acquire any such capital stock or ownership interest.

“Revolver Facility” means the credit facility as described in and subject to the
limitations set forth in Section 2.1 hereof, including the Letter of Credit
subfacility.

“Revolving Commitment” shall mean the lesser of (i) $200,000,000 or (ii) the
Borrowing Base in effect from time to time, in each case as reduced or
increased, as applicable, from time to time pursuant to the terms hereof.

“Rights” means rights, remedies, powers, privileges, and benefits.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the date of the Seventh
Amendment, Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
any other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or Controlled by any
such Person or Persons described in the foregoing clause (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority.

“Secured Hedging Obligations” means Lender Hedging Obligations and Secured Third
Party Hedging Obligations.

“Secured Obligations” means any and all obligations of and amounts owing or to
be owing (including interest accruing at any post-default rate and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to Borrower, any of
its Subsidiaries, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) by Borrower  (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising): (a) to the Lenders, or Agent on
behalf of the Lender, under any Loan Document; (b) to any Treasury Management
Counterparty under any Treasury Management Agreement; and (c) all renewals,
extensions and/or rearrangements of any of the above.

“Secured Party” means the Administrative Agent for the ratable benefit of the
Lenders.

“Secured Third Party Hedge Counterparty” means any Person satisfactory to Agent
in its discretion that is a counterparty of Borrower or any Subsidiary to a
Hedging Contract, in each case only if that counterparty has executed and
delivered a Collateral Sharing Agreement, and that has

20

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

senior unsecured long-term debt obligations rated A- or higher by S&P and A3 or
higher by Moody’s.

“Secured Third Party Hedging Obligation” means any obligation of the Borrower or
any Subsidiary arising from time to time under any Hedging Contract heretofore,
presently, or hereafter entered into with a Secured Third Party Hedge
Counterparty; provided that (a) if any Person that was a Secured Third Party
Hedge Counterparty ceases to be a Secured Third Party Hedge Counterparty, and
(b) used with reference to any Guarantor, the term “Secured Third Party Hedging
Obligation” excludes any Excluded Swap Obligations with respect to such
Guarantor.

“Seventh Amendment” means that certain Seventh Amendment to Amended and Restated
Credit Agreement, dated and effective as of June 24, 2020.

“Seventh Amendment Equity Raise” means cash actually received by Borrower from
contributions from its existing and/or future direct or indirect equity holders
pursuant to the issuance by Borrower of shares of its capital stock on or prior
to the date that is six (6) months following the date of the Seventh Amendment
and provided that no Change of Control shall occur as a result of such Seventh
Amendment Equity Raise.

“Sixth Amendment” means that certain Sixth Amendment to Amended and Restated
Credit Agreement, dated and effective as of August 6, 2019.

“Specified Swap Agreement” means any Swap Agreement in respect of interest
rates, currency exchange rates, commodities, weather, power or emissions entered
into by Borrower or any guarantor and any Person that is a Lender or an
affiliate of a Lender at the time such Swap Agreement is entered into (or, in
respect of any Swap Agreement entered into prior to the Closing Date, any Person
that is/was a Lender or any affiliate of a Lender on the Closing Date), which
has been designated as a “Specified Swap Agreement” by Lender and Borrower, by
notice to the Lender not later than 15 days after the later of (i) the Closing
Date and (ii) the execution and delivery by such Borrower or such guarantor of
such Swap Agreement (or such later date agreed by the Lender and Borrower, but
in no event more than 30 days after such later date referred to above); provided
that for purposes of determining any Guarantee Obligations of any Guarantor
pursuant to the Loan Documents, the definition of “Specified Swap Agreement”
shall not create any guarantee by any guarantor of (or grant of security
interest by any guarantor to support, if applicable) any Excluded Swap
Obligation of such guarantor.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Swap Agreement” means, any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act,
including Hedging

21

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Contracts, and any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Borrower or any of its
Subsidiaries shall be a “Swap Agreement”.

“Swap Obligations”: with respect to any Person, any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

“Swap Termination Value” means, in respect of any one or more Swap Agreement,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreement, (a) for any date on or after the date
such Swap Agreement have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Agreement, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Agreement (which may include the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Threshold Amount” means $1,000,000.00.

“Total Commitment” means, at any time, the sum of all Committed Sums in effect
for all Lenders in respect of the Loans.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, auto-borrow, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation
and reporting and trade finance services provided by a Treasury Management
Counterparty for the benefit of the Borrower or a Subsidiary.

“Treasury Management Counterparty” means each Lender or Affiliate of a Lender
that enters into a Treasury Management Agreement; provided that if such Person
at any time ceases to be a Lender or an Affiliate of a Lender, as the case may
be, such Person shall no longer be a Treasury Management Counterparty.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in

22

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code for the applicable plan year.

“Uniform Commercial Code” means the Uniform Commercial Code of the State of
Oklahoma (12A O.S. §1-101 et. seq.), inclusive of Uniform Commercial Code –
Secured Transactions of the State of Oklahoma (12A 0.5. § 1-9-101 et. seq.), as
amended from time to time.

“Unscheduled Redeterminations” shall mean a re-determination of the Borrowing
Base made at any time other than on the dates set for the regular semi-annual
re-determination of the Borrowing Base pursuant to Section 2.6(b) which are made
(A) at the reasonable request of Borrower, (B) at any time it appears to Lender,
in the exercise of its reasonable discretion, that either (i) there has been an
unscheduled material decrease in the value of the Oil and Gas Properties, or
(ii) an event has occurred which is reasonably expected to have a Material
Adverse Effect.  The aforementioned notwithstanding, the Borrower shall have the
right to one or more Unscheduled Redetermination during any twelve-month period.

“Unsecured Hedge Counterparty” means any Person that is satisfactory to Agent in
its discretion, that is a counterparty of Borrower or any Subsidiary to an
unsecured Hedging Contract, and that has senior unsecured long-term debt
obligations rated A- or higher by S&P and A3 or higher by Moody’s.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)Other terms:

(i)The words “herein” and “hereunder” and words of similar import when used in
any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii)Section, Exhibit and Schedule references are to the Loan Document in which
such reference appears.

(iii)The term “including” is by way of example and not limitation.

(iv)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

23

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e)Interest Rate; LIBOR Notifications. The interest rate on LIBOR Loans is
determined by reference to LIBOR, which is derived from the London interbank
offered rate.  The London interbank offered rate is intended to represent the
rate at which contributing banks may obtain short-term borrowings from each
other in the London interbank market.  In July 2017, the U.K. Financial Conduct
Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administration,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. As
a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on LIBOR Loans. In
light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate.  In the event that the London
interbank offered rate is no longer available or in certain other circumstances
as set forth in the definition of “LIBOR”, the Agent will notify the Borrower in
advance of any change to the reference rate upon which the interest rate on
LIBOR Loans is based inclusive of any corresponding change to any Applicable
Rate.  However, the Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBOR” or with respect to any Replacement Rate, including
without limitation, whether the composition or characteristics of any such
Replacement Rate, as it may or may not be adjusted, will be similar to, or
produce the same value or economic equivalence of, LIBOR or have the same volume
or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

1.3Accounting Terms.

(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements, except
as otherwise specifically prescribed herein.

(b)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent financial statements and other documents
required under this Agreement or

24

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.4Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.5References to Agreements and Laws.  Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

SECTION 2

THE COMMITMENTS AND CREDIT EXTENSIONS

2.1Revolving Line of Credit Commitment.    Subject to the terms and conditions
set forth herein, each Lender severally agrees to lend to Borrower, through one
or more Loans, its Commitment Percentage of the lesser of (x) such Lender’s
Committed Sum under the Revolver Facility, or (y) the Borrowing Base; provided,
however, that (i) each Loan must occur on a Business Day and no later than the
Business Day immediately preceding the Maturity Date; and (ii) on any date of
determination, after giving effect to the requested Loan, (A) the Commitment
Usage may not exceed the Revolving Commitment then in effect, (B) the Commitment
Usage may not exceed the Available Commitment then in effect, and (C) for any
Lender, its Commitment Percentage of the Commitment Usage may not exceed the
lesser of (x) such Lender’s Committed Sum under the Revolver Facility, or (y)
the Borrowing Base.  Revolver Loans may be repaid or re borrowed from time to
time in accordance with the terms and provisions herein and in the Loan
Documents.  The Borrowing Base component of the Revolving Commitment shall be
reduced by the MonthlyQuarterly Commitment Reduction, if applicable, pursuant to
Section 2.6, on the first (1st) day of each montheach April 15, July 15, October
15 and January 15 during the term hereof., commencing on July 15, 2020.  The
obligation of the Borrower hereunder shall be evidenced by this Agreement and
the Notes issued in connection herewith, said Notes to be as described in
Section 2.2(a) hereof.  Notwithstanding any other provision of this Agreement,
no Advance shall be required to be made hereunder if any Event of Default (as
hereinafter defined) has occurred and is continuing or if any event or condition
has occurred or failed to occur which with the passage of time or service of
notice, or both, would constitute an Event of Default.  Irrespective of the face
amount of the Notes, the Lenders shall never have the obligation to Advance any
amount or amounts in excess of the Available Commitment or to increase the
Borrowing Base.  Within the limit of the Revolving Commitment, the Borrower may
borrow, repay and re-borrow under this Section 2.1 prior to the Maturity Date.

2.2Loans and Borrowings.

25

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(a)Types of Loans.  Subject to the terms hereof, each Loan shall be comprised
entirely of Alternate Base Rate Loans or LIBOR Loans (each a “Type”) as the
Borrower may request in accordance herewith.

(b)Minimum Amounts; Limitation on Number of Borrowings.  At the commencement of
each Interest Period for any LIBOR Loan, such Loan shall be in an aggregate
amount that is an integral multiple of $250,000 and not less than
$500,000.  Loans of more than one Type may be outstanding at the same time,
provided that there shall not at any time be more than a total of four (4) LIBOR
Loans outstanding.  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Loan if the Interest Period requested with respect thereto would end after
the Maturity Date.

(c)Notes.  The Loan shall be evidenced by the Notes in the form of Exhibit “A”
hereto with appropriate insertions.  Notwithstanding the face amount of the
Notes, the actual principal amount due from the Borrower to Lenders on account
of the Notes, as of any date of computation, shall be the sum of Advances then
and theretofore made on account thereof, less all principal payments actually
received by Lenders in collected funds with respect thereto.  Although the Notes
may be dated as of the Closing Date, interest in respect thereof shall be
payable only for the period during which the loans evidenced thereby are
outstanding and, although the stated amount of the Notes may be higher, the
Notes shall be enforceable, with respect to Borrower’s obligation to pay the
principal amount thereof, only to the extent of the unpaid principal amount of
the loans.  Irrespective of the face amount of the Notes, no Lender shall ever
be obligated to advance on its Committed Sum any amount in excess of the
Available Commitment then in effect or to increase the Borrowing Base.

(d)Requests for a Loan.  Each Request for Advance shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 1:00 p.m., Oklahoma City time, on the requested date of any
Advance.  If requested by Administrative Agent, each such telephonic notice must
be confirmed promptly by delivery to the Administrative Agent of a written
Request for Advance, appropriately completed and signed by a Responsible Officer
of the Borrower, unless other confirmation arrangements satisfactory to the
Administrative Agent have been established.  Upon satisfaction of the applicable
conditions set forth in Section 7.2 (and, if such Advance is the initial Credit
Extension as described at Section 7.1) and following receipt of a Request for
Advance, the Administrative Agent shall promptly notify each Lender of the
amount of its Commitment Percentage of the applicable Loans.  In the case of an
Advance, each Lender shall make the amount of its Commitment Percentage of each
requested Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Request for Advance.  Upon satisfaction
of the applicable conditions set forth in Section 7.2 (and, if such borrowing is
the initial Credit Extension, Section 7.1), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of BOKF, NA dba Bank of Oklahoma with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Request for Advance with
respect to such Advance is given by the Borrower, there are Letter of Credit
Liabilities outstanding, then the proceeds of such Advance, first, shall be

26

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

applied to the payment in full of any such Letter of Credit Liabilities, and
second, shall be made available to the Borrower as provided above.  Each such
telephonic and written Request for Advance shall specify the following
information:

(i)the aggregate amount of the requested Loan;

(ii)the date of such Loan, which shall be a Business Day;

(iii)whether such Loan is to be an Alternate Base Rate Loan or a LIBOR Loan;

(iv)in the case of a LIBOR Loan, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

(v)the current Loan Balance (without regard to the requested Loan) and the pro
forma Loan Balance (giving effect to the requested Loan).

(e)If no election as to the Type of Loan is specified, then the requested Loan
shall be an Alternate Base Rate Loan.  If no Interest Period is specified with
respect to any requested LIBOR Loan, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Each Request for Advance
shall constitute a representation that (i) the amount of the requested Loan
shall not exceed the Available Commitment, and (ii) each condition precedent set
forth in Section 7.2 has been satisfied with respect to such Loan.

(f)Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, commencing on and following the date of the Seventh
Amendment, during the term of this Agreement the Commitment Usage shall not,
without the Agent’s prior written consent (in its sole discretion), be permitted
to exceed more than the outstanding Commitment Usage as of forty-fifth (45th)
day prior to the applicable measurement date (the “Prior Commitment Usage”),
plus $2,000,000.00, with such testing first scheduled to occur on July 15, 2020
(i.e., the Commitment Usage as of July 15, 2020 shall not be permitted to exceed
the Commitment Usage that was outstanding 45 days prior to July 15, 2020, plus
$2,000,000.00). If as of any such measurement date, the Commitment Usage exceeds
the applicable Prior Commitment Usage plus $2,000,000.00, then, within five (5)
Business Days following such measurement date the Borrower shall prepay the
Obligations in an aggregate amount sufficient to cause the Commitment Usage not
to exceed the Prior Commitment Usage plus $2,000,000.00. The mandatory
prepayment provisions described in this Section 2.2(f) are in addition to, and
not in limitation of, any other prepayment provisions contained in this
Agreement and the other Loan Documents.

2.3Interest Rate and Elections.

(a)Interest Rate.  From and following the Closing Date, depending upon
Borrower’s election from time to time, subject to the terms hereof, to have
portions of the Loans accrue interest determined by reference to the Alternate
Base Rate or the LIBOR.  The Loans and the other Obligations shall bear interest
at the applicable rates set forth below:

27

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(i)If an Alternate Base Rate Loan, or any other Obligation other than a LIBOR
Loan, then at the sum of the Alternate Base Rate plus the applicable Alternate
Base Rate Margin.

(ii)If a LIBOR Loan, then at the sum of LIBOR plus the applicable LIBOR Margin.

(b)Post-Default Rate. Notwithstanding the foregoing, from and after an Event of
Default, whether at stated maturity, upon acceleration or otherwise, the
Obligations shall bear interest, after as well as before judgment, at a rate per
annum equal to 5% plus interest rate set forth in Section 2.3(a), but in no
event to exceed the the Highest Lawful Rate.

(c)Interest Payments.  Interest on the Loan shall be due and payable as
described in Section 2.4 below, and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

(d)Interest Elections.

(i)Conversion and Continuance.  Each Loan initially shall be of the Type
specified in the applicable Request for Advance and, in the case of a LIBOR
Loan, shall have an initial Interest Period as specified in such Request for
Advance.  Thereafter, the Borrower may elect to convert such Loan to a different
Type or to continue such Loan and, in the case of a LIBOR Loan, may elect
Interest Periods therefor, all as provided in this Section 2.3.  

(ii)Interest Election Requests.  To make an election pursuant to this Section
2.3, the Borrower shall notify the Agent of such election by telephone by the
time that a Request for Advance would be required under Section 2.2 if the
Borrower were requesting a Loan of the Type resulting from such election to be
made on the effective date of such election (each such telephonic request is
referred  to herein as an “Interest Election Request”).  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, facsimile or e-mail to the Agent of a written Interest
Election Request in substantially the form of Exhibit D and signed by the
Borrower.

(iii)Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.2:

A.the Loan to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Loan (in which case the
information to be specified pursuant to Sections 2.3(d)(iii)(B) and (C) shall be
specified for each resulting Loan);

B.the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

C.whether the resulting Borrowing is to be an Alternate Base Rate Loan or a
LIBOR Loan; and

28

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

D.if the resulting Loan is a LIBOR Loan, the Interest Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Loan but does not specify
an Interest Period, then the Borrower shall be deemed to have selected an
Interest Period of one (1) month’s duration.

(iv)Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election.  If the Borrower fails to deliver a timely
Interest Election Request with respect to a LIBOR Loan prior to the end of the
Interest Period applicable thereto, then, unless such Loan is repaid as provided
herein, at the end of such Interest Period such Loan shall be converted to an
Alternate Base Rate Loan.  Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing:  (i) no outstanding Loan may be
converted to or continued as a LIBOR Loan (and any Interest Election Request
that requests the conversion of any Loan to, or continuation of any Loan as, a
LIBOR Loan shall be ineffective) and (ii) unless repaid, each LIBOR Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

2.4Repayment of Loans.  Beginning December 1, 2013 and continuing on or before
the first (1st) day of each month thereafter, the Borrower shall pay to the
Lenders all accrued, but unpaid interest on the Notes.  The outstanding
principal balance of the Notes plus all accrued, but unpaid interest, shall be
due and payable in full on the Maturity Date.

2.5Letter of Credit.

(a)On the terms and subject to the conditions set forth herein, up to, but not
in excess of $5,000,000.00 of the Revolving Commitment may be used by Borrower,
in addition to the making of Revolving Loans hereunder, for the issuance, prior
to the Commitment Expiry Date, by (i) the LCL/C Issuer, of letters of credit,
guarantees or other agreements or arrangements (each, a “Support Agreement”) to
induce an LCL/C Issuer to issue or increase the amount of, or extend the expiry
date of, one or more Letters of Credit and (ii)  an LCL/C Issuer, of one or more
Lender Letters of Credit, so long as, in each case:

(i)Agent and the LCL/C Issuer shall have received a Notice of LC Credit Event at
least two (2) Business Days before the relevant date of issuance, increase or
extension; and

(ii)after giving effect to such issuance, increase or extension, (x) the
aggregate Letter of Credit Liabilities under all Letters of Credit do not exceed
$5,000,000.00 and (y) the Loan Balance does not exceed the Revolving Commitment.

(b)Letter of Credit Fee.  Borrower shall pay to the Agent for the ratable
benefit of the Lenders a letter of credit fee with respect to the Letter of
Credit Liabilities for each Letter of Credit, computed for each day from the
date of issuance of such Letter of Credit to the date that is the last day a
drawing is available under such Letter of Credit, at a rate equal to the rate
set forth in the definition of Applicable Rate corresponding to the ratio of the
Loan Balance to the Borrowing Base. Such fee shall be payable in arrears on the
last day of each calendar quarter prior

29

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

to the Commitment Expiry Date and on such date. In addition, Borrower agrees to
pay promptly to the LCL/C Issuer any fronting or other fees that it may charge
in connection with any Letter of Credit.

(c)Reimbursement Obligations of Borrower.  If either (x) the Lenders, or any
Lender, shall make a payment to an LCL/C Issuer pursuant to a Support Agreement,
or (y)the Lenders, or any Lender, shall honor any draw request under, and make
payment in respect of, a Lender Letter of Credit, (i) Borrower shall reimburse
such Lenders for the amount of such payment no later than 4:30 p.m. central time
on the date of such payment and (ii) Borrower shall be deemed to have
immediately requested that Lenders make a Revolving Loan, which shall be an
Alternate Base Rate Loan, in a principal amount equal to the amount of such
payment (but solely to the extent Borrower shall have failed to directly
reimburse Lenders or, with respect to supported Letters of Credit, the
applicable LCL/C Issuer, for the amount of such payment).  Borrower shall pay
interest, on demand, on all amounts so paid by Lenders for each day until
Borrower reimburses Lenders therefor at a rate equal to the then current
interest rate applicable to Revolving Loans (which are Alternate Base Rate
Loans) for such day.

(d)Reimbursement and Other Payments by Borrower.  The obligations of Borrower to
reimburse Lenders and/or the applicable LCL/C Issuer pursuant to Section 2.5(c)
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including the following:

(i)any lack of validity or enforceability of, or any amendment or waiver of or
any consent to departure from, any Letter of Credit or any related document;

(ii)the existence of any claim, set-off, defense or other right which Borrower
may have at any time against the beneficiary of any Letter of Credit, the
Lenders (including any claim for improper payment), or any other Person, whether
in connection with any Loan Document or any unrelated transaction, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(iii)any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever; and

(iv)to the extent permitted under applicable law, any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.

(e)Deposit Obligations of Borrower.  In the event any Letters of Credit are
outstanding at the time that Borrower prepays or are required to repay the
Obligations or the Commitment is terminated, Borrower shall (i) deposit with
Agent cash in an amount equal to one hundred and five percent (105%) of the
aggregate outstanding Letter of Credit Liability to be available to Lenders to
reimburse payments of drafts drawn under such Letters of Credit and pay any fees
and expenses related thereto and (ii) prepay the fee payable under Section
2.5(b) with respect to such Letters of Credit for the full remaining terms of
such Letters of Credit.  Upon termination of any such Letter of Credit and
provided no Event of Default then exists, the unearned portion of such prepaid
fee attributable to such Letter of Credit shall be refunded to Borrower,

30

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

together with the deposit described in the preceding clause (i) attributable to
such Letter of Credit, but only to the extent not previously applied by Lenders
in the manner described herein.

2.6Borrowing Base Determinations

(a)Initial Borrowing Base and Quarterly Commitment Reductions. At the Closing
Date, the Borrowing Base shall be as described in the definition of “Borrowing
Base” at Section 1.1 above.  From the date hereofof the Seventh Amendment
through the next Determination Date (defined in paragraph “b” below), the
initial Borrowing Base shall be $35,000,000.00 and  the initial
Monthly32,000,000.00, subject to each Quarterly Commitment Reduction.
Notwithstanding any other provisions to the contrary set forth in this Agreement
or any other Loan Document, following the date of the Seventh Amendment, the
Borrowing Base component of the Revolving Commitment shall be reduced by the
Quarterly Commitment Reduction on each April 15, July 15, October 15 and January
15 during the term hereof, commencing on July 15, 2020. As of the date of the
Seventh Amendment, each Quarterly Commitment Reduction shall be
$0.00.1,000,000.00, with the initial Quarterly Commitment Reduction scheduled to
occur on July 15, 2020. Such mandatory Quarterly Commitment Reductions to the
Revolving Commitment shall be self-operative (without any notices to be
delivered, or any other actions to be taken, by Agent or any other Person or
entity), and irrespective of whether the Borrower has timely and fully satisfied
its corresponding Quarterly Commitment Reduction payment (if any) as described
in the following sentence. After giving effect to any such Quarterly Commitment
Reduction, to the extent that the Commitment Usage exceeds the Borrowing Base,
the Borrower shall immediately make a lump-sum principal prepayment on the
Obligations in an equal to the amount by which the Commitment Usage exceeds the
Borrowing Base (after giving effect to such Quarterly Commitment Reduction).

(b)Subsequent Determinations of Borrowing Base and Quarterly Commitment
Reduction.  Subsequent determinations of the Borrowing Base shall be made by the
Lenders at least semi-annually on December 1 and June 1 of each year beginning
December 1, 2013 or as Unscheduled Redeterminations.  The Borrower shall furnish
to the Agent as soon as possible but in any event no later than May 1 of each
year, beginning May 1, 2014 with an effective date of March 31, 2014, with an
engineering report in form and substance satisfactory to the Agent prepared by
an independent petroleum engineering firm acceptable to Agent or by an in-house
engineering report covering the Oil and Gas Properties based upon PV/8 utilizing
economic and pricing parameters used by Agent as established from time to time,
together with such other information concerning the value of the Oil and Gas
Properties as the Lender shall deem necessary to determine the value of the Oil
and Gas Properties.  By November 1 of each year, beginning November 1, 2014 or
within thirty (30) days after either (i) receipt of notice from Agent that a
Lender requires an Unscheduled Redetermination, or (ii) Borrower gives notice to
Agent of its desire to have an Unscheduled Redetermination performed, the
Borrower shall furnish to the Agent and the Lenders an engineering report in
form and substance satisfactory to Agent prepared by Borrower’ in-house
engineering staff valuing the Oil and Gas Properties utilizing economic and
pricing parameters used by the Lenders as established from time to time,
together with such other information, reports and data concerning the value of
the Oil and Gas Properties as the Lenders shall deem reasonably necessary to
determine the value of such Oil and Gas Properties.  Upon receipt of such
report, the Administrative Agent shall evaluate the information contained
therein and shall, in good faith, propose a new Borrowing Base (and Quarterly
Commitment Reduction

31

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(which Quarterly Commitment Reduction may be modified to a monthly commitment
reduction) (collectively, the “Proposed Borrowing Base”) as determined pursuant
to paragraph “(c)” below. Agent shall by notice to the Borrower no later than
June 1 and December 1 of each year, or within a reasonable time thereafter
(herein called the “Determination Date”), notify the Borrower of the designation
by the Lenders of the new Borrowing Base and Quarterly Commitment Reduction for
the period beginning on such Determination Date and continuing until, but not
including, the next Determination Date.  If an Unscheduled Redetermination is
made by the Lenders, the Agent shall notify the Borrower within a reasonable
time after receipt of all requested information of the new Borrowing Base and
MonthlyQuarterly Commitment Reduction and such new Borrowing Base and Quarterly
Commitment Reduction shall continue until the next Determination Date.  If the
Borrower does not furnish all such information, reports and data by any date
specified in this Section 2.6(b), the Lenders may nonetheless designate the
Borrowing Base and Quarterly Commitment Reduction at any amounts which the
Lenders in their reasonable discretion determine and may redesignate the
Borrowing Base and Quarterly Commitment Reduction from time to time thereafter
until the Lenders receive all such information, reports and data, whereupon the
Lenders shall designate a new Borrowing Base and Quarterly Commitment Reduction
as described above.  Lenders shall determine the amount of the Borrowing Base
and Quarterly Commitment Reduction based upon the loan collateral value which
Lenders in their discretion (using such methodology, assumptions and discounts
rates as Lenders customarily use in assigning collateral value to oil and gas
properties, oil and gas gathering systems, gas processing and plant operations)
assigns to such Oil and Gas Properties and other Collateral of the Borrower at
the time in question and based upon such other credit factors consistently
applied (including, without limitation, the assets, liabilities, cash flow,
business, properties, prospects, management and ownership of the Borrower and
its affiliates) as Lenders customarily consider in evaluating similar oil and
gas credits, but Lenders in their discretion shall not be required to give any
additional positive value to any Oil and Gas Property over the current economic
and pricing parameters used by Lenders for such Determination Date which
additional value is derived directly from a hedging, forward sale or swap
agreement covering such Oil and Gas Property as of the date of such
determination.  It is expressly understood that the Lenders have no obligation
to designate the Borrowing Base and Quarterly Commitment Reduction at any
particular amounts or to ever increase the Borrowing Base and Quarterly
Commitment Reduction, except in the exercise of its discretion, whether in
relation to the Revolving Commitment or otherwise.  Provided, further, the
Lenders shall not have the obligation to designate a Borrowing Base and
Quarterly Commitment Reduction in an amount in excess of the Revolving
Commitment or its legal or internal lending limits.

(c)General Procedures With Respect to Determination of Borrowing Base.  Any
Proposed Borrowing Base that would increase the Borrowing Base then in effect
must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.6(c); and any Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect must be approved or be
deemed to have been approved by the Required Lenders.  Upon receipt of the
notification from the Administrative Agent of the Proposed Borrowing Base, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base.  If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base.  If, at the
end of such 15-day period, all of the Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Required Lenders, in the case

32

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in 2.6(b).  If, however, at the end of such 15-day period, all of
the Lenders or the Required Lenders, as applicable, have not approved or deemed
to have approved, as aforesaid, then the Administrative Agent shall poll the
Lenders to ascertain the highest Borrowing Base then acceptable to a number of
Lenders sufficient to constitute all of the Lenders or the Required Lenders, as
applicable, and such amount shall become the new Borrowing Base, effective on
the date specified in Section 2.6(b).

2.7Prepayments.  

(a)Voluntary Prepayments.  Borrower may, upon concurrent notice to Agent, from
time to time and without premium or penalty, prepay any Loan, in whole or in
part.  Any principal prepaid pursuant to this Section shall be in addition to,
and not in lieu of, all payments otherwise required to be paid under the Loan
Documents at the time of such prepayment and shall not postpone the due date of
any subsequent principal payment or change the amount of any such payment.

(b)Mandatory Prepayment For Borrowing Base Deficiency.  In the event the
Principal DebtCommitment Usage ever exceeds the Revolving Commitment as
determined by Agent pursuant to the terms hereof (a “Borrowing Base Deficit”),
the Borrower shall, within thirty (30) days after notification from the Agent,
either (A) by instruments reasonably satisfactory in form and substance to the
Agent, provide the Lenders with collateral with value and quality in amounts
satisfactory to Agent in its discretion in order to reduce the Borrowing Base
Deficit to zero, or (B) repay the amount of the Borrowing Base Deficit in one
payment or in no more than six consecutive monthly installments of principal
commencing on the first day of the calendar month immediately succeeding the
month in which the Borrowing Base was so redetermined. If Borrower elects to
make installment payments to eliminate the Borrowing Base Deficit then until
such deficiency is extinguished, any principal amounts outstanding will bear
interest at the applicable contract rate of interest plus 200 additional
Bps.  In the event Borrower fails to cure any such Borrowing Base deficiency
within the time frame set forth above, interest on the outstanding balances
shall accrue at a rate per annum equal to 5% plus the interest rate set forth in
Section 2.3(a) above, but in no event to exceed the Highest Lawful Rate.

2.8Late Fees. To the extent any principal and interest due under any Loan
Document is not paid within ten (10) calendar days of the due date therefore,
and, to the extent that the following described fee is deemed to constitute
interest, subject to Section 2.14, in addition to any interest or other fees and
charges due hereunder or under the applicable Loan Document, Borrower shall pay
to the Agent for the ratable benefit of the Lenders a late fee equal to 5% of
the amount of the payment that was to have been made.  Borrower agrees that the
charges set forth herein are reasonable compensation to Lenders for the
acceptance and handling of such late payments.

2.9Other Fees.  In addition to certain fees described in Section 2.5(b), the
Borrower shall pay those certain fees in the amounts and at the times specified
below.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

33

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(a)Upfront Fee.  On the Closing Date (i.e., November 25, 2013) Borrower shall
payhave paid to the Agent, for the ratable distribution to the Lenders, a 10 Bps
fee in the amount of $35,000.00.

(b)[INTENTIONALLY OMITTED].

(c)Unused Commitment Fees.  From and following the Closing Date, Borrower shall
pay Agent, for the ratable distribution to the Lenders, a fee in an amount equal
to (1) the Available Commitment multiplied by (2) 25 Bps.  Such fee is to be
paid quarterly in arrears on the last day of each calendar quarter and on the
Maturity Date.

(d)Letter of Credit Fees.  Upon the issuance of each Letter of Credit, Borrower
shall pay Lenders and the LCL/C Issuer, as applicable, those fees described in
Section 2.5(b) above as well as a documentation fee in the amount of $250.00.

(e)Fee Letter.  In addition to certain fees described in paragraphs (a) through
(d) above, the Borrower shall pay those certain fees in the amounts and at the
times specified in that certain letter regarding fees dated April 16, 2014 from
Administrative Agent in favor of Borrower.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.10Additional Terms Pertaining to Interest.

(a)Computation of Interest and Fees.  All interest and fees under each Loan
Document shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.  The date of funding of an Alternate Base Rate Loan and
the first day of an Interest Period with respect to a LIBOR Loan shall be
included in the calculation of interest.  The date of payment of an Alternate
Base Rate Loan and the last day of an Interest Period with respect to a LIBOR
Loan shall be excluded from the calculation of interest.  Interest on all
Alternate Base Rate Loans is payable in arrears on the last day of each month
and on the maturity of such Loans, whether by acceleration or
otherwise.  Interest on LIBOR Loans shall be payable on the last day of the
applicable Interest Period, unless the Interest Period is greater than three (3)
months, in which case interest will be payable on the last day of each three (3)
month interval.  In addition, interest on LIBOR Loans is due on the maturity of
such Loans, whether by acceleration or otherwise.  

(b)Illegality.  Notwithstanding any other provisions hereof, if any Law shall
make it unlawful for any Lender to make, fund or maintain LIBOR Loans, such
Lender shall promptly give notice of such circumstances to Agent and the
Borrower.  In such an event, (1) the commitment of such Lender to make LIBOR
Loans, continue LIBOR Loans as LIBOR Loans or convert Alternate Base Rate Loans
to LIBOR Loans shall be immediately suspended and (2) outstanding LIBOR Loans
shall be converted automatically to Alternate Base Rate Loans on the last day of
the Interest Period thereof or at such earlier time as may be required by law.

34

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(c)LIBOR Breakage Fee.  Upon (i) any default by Borrower in making any borrowing
of, conversion into or continuation of any LIBOR Loan following Borrower’s
delivery to Agent of any applicable Request for Advance, or (ii(ii) the
assignment of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by Borrower to Section 11.10 or
(iii) any payment of a LIBOR Loan on any day that is not the last day of the
Interest Period applicable thereto (regardless of the source of such prepayment
and whether voluntary, by acceleration or otherwise), Borrower shall promptly
pay Agent, for the ratable distribution to the Lenders, an amount equal to the
amount of any losses, expenses and liabilities (including, without limitation,
any loss (including interest paid) in connection with the re-employment of such
funds) that Lenders, or any Lender, may sustain as a result of such default or
such payment.  For purposes of calculating amounts payable to a Lender under
this Subsection 2.10(c), Lenders shall be deemed to have actually funded the
relevant LIBOR Loan through the purchase of a deposit bearing interest at LIBOR
in an amount equal to the amount of that LIBOR Loan and having a maturity and
repricing characteristics comparable to the relevant Interest Period; provided,
however, that Lenders may fund each of their LIBOR Loans in any manner they see
fit, and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this subsection 2.10(c).

(d)Increased Costs.  If, after the Closing Date, a Change in Law:  (1) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the Board of Governors of the Federal Reserve System, or any successor thereto,
but excluding any reserve included in the determination of the LIBOR pursuant to
the provisions of this Agreement), special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by any Lender; or (2) shall
impose on any Lender any other condition affecting its LIBOR Loans, the Notes
(if any) or its obligation to make LIBOR Loans; and the result of anything
described in clauses (1) above and (2) is to increase the cost to (or to impose
a cost on) any Lender of making or maintaining any LIBOR Loan, or to reduce the
amount of any sum received or receivable by any Lender under this Agreement or
under any of the Notes (if any) with respect thereto, then upon demand by Agent,
on behalf of any such Lender (which demand shall be accompanied by a statement
setting forth the basis for such demand and a calculation of the amount thereof
in reasonable detail, a copy of which shall be furnished to Lenders), Borrower
shall promptly pay to Lenders (or the Agent for the ratable benefit of the
Lenders) such additional amount as will compensate Lenders for such increased
cost or such reduction, so long as such amounts have accrued on or after the day
which is two hundred seventy (270) days prior to the date on which Agent or any
Lender first made demand therefor.

2.11Payments Generally; Administrative Agent’s Clawback.   (a) General.  All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff.  Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Commitment Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come

35

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s share of such Advance, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.2 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Advance available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, but not in excess of the Highest Lawful Rate,
and (B) in the case of a payment to be made by the Borrower, the interest rate
applicable to the Loans described in Section 2.3(a).  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, but not in excess of the Maximum Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 2, and such funds are not
made available to the Borrower by

36

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Section 7 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Sections 10.6 and 10.13(a) are several and not joint.  The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Sections 10.6 and 10.13(a) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Sections 10.6 and 10.13(a).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in Letter of Credit Liabilities held by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans or participations
and accrued interest thereon greater than its Pro Rata Part thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in Letter of Credit
Liabilities of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i)If any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)The provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Borrower  thereof (as to which the provisions of this Section shall
apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

37

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

2.13Taxes.

(a)Any and all payments by the Borrower to or for the account of any Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, excluding, in the case of the Lenders, taxes imposed on or
measured by its net income, and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which any Lender is organized or maintains a lending office (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to any Lender, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), such Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to such Lender the original or a certified copy of a receipt evidencing
payment thereof.

(b)In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c)If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to any Lender, the
Borrower shall also pay to such Lender, at the time interest is paid, such
additional amount that such Lender specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) such Lender would have received if such Taxes or Other
Taxes had not been imposed.

(d)The Borrower agrees to indemnify the Lenders for (i) the full amount of Taxes
and Other Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by any Lender, (ii)
other amounts payable under this Section and (iii) any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
subsection (d) shall be made within 30 days after the date any Lender makes a
demand therefor.

(e)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law

38

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

2.14Highest Lawful Rate.  It is the intention of the parties hereto to comply
strictly with any applicable usury laws as in effect from time to time and, in
this regard, there shall never be taken, received, contracted for, collected,
charged or received on any sums advanced hereunder interest in excess of that
which would accrue at the Highest Lawful Rate.

If, under any circumstances, the aggregate amounts paid on the Loan or under
this Agreement or any other Loan Document include amounts which by law are
deemed interest and which would exceed the amount permitted if the Highest
Lawful Rate were in effect, Borrower stipulates that such payment and collection
will have been and will be deemed to have been, to the fullest extent permitted
by applicable laws of the State of Oklahoma or the United States of America, the
result of mathematical error on the part of the Borrower and the Lenders; and
the Lenders shall promptly credit the amount of such excess to the principal
amount of the outstanding Obligations, or if the principal amount of the
Obligations shall have been paid in full, refund the amount of such excess to
the Borrower (to the extent only of such interest payments in excess of that
which would have accrued and been payable on the basis of the Highest Lawful
Rate) upon discovery of such error by the Lenders or notice thereof from the
Borrower.

If the maturity of the Note is accelerated by reason of an election of the
Lenders or Agent on behalf of the Lenders resulting from any Event of Default or
otherwise, or in the event of any prepayment, then such consideration that
constitutes interest under applicable laws may never include amounts which are
more than the Highest Lawful Rate, and the amount of such excess, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
the Lenders, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by the Lenders on the principal amount of
the Obligations, or if the principal amount of the Obligations shall have been
paid in full, refunded by the Lenders to the Borrower.

All sums paid, or agreed to be paid, to the Lenders for the use, forbearance and
detention of the proceeds of the Loan hereunder shall, to the extent permitted
by applicable law, be amortized, prorated, allocated and spread throughout the
full term hereof until paid in full so that the actual rate of interest is
uniform but does not exceed the Highest Lawful Rate throughout the full term
hereof.

SECTION 3

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Lenders that:

3.1Existence, Qualification and Power; Compliance with Laws.  It is (a) to the
extent applicable, a corporation validly existing and in good standing under the
Laws of the jurisdiction of its organization, (b) has all requisite power and
authority and all governmental licenses, authorizations, consents and approvals
to own its assets, carry on its business and to execute, deliver, and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where

39

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws,
except in each case referred to in clause (c) or this clause (d), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

3.2Authorization; No Contravention.  The execution, delivery and performance by
it of each Loan Document to which it is party, have been duly authorized by all
necessary corporate action and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its property is
subject; or (c) violate any Law.

3.3Governmental Authorization.  No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, Borrower of this Agreement or any other Loan
Document.

3.4Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by it.  This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms.

3.5Financial Statements; No Material Adverse Effect.

(a)The financial statements of Borrower dated as of June 30, 2013 (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of Borrower as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of Borrower including liabilities for taxes,
material commitments and Indebtedness.

(b)Since the date of the financial statements referenced above, there has been
no event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.

3.6Litigation.  Except as specifically disclosed in Schedule 3.6, there are no
actions, suits, proceedings, claims or disputes pending or, to its knowledge
after due and diligent investigation, or threatened, in writing,  at law, in
equity, in arbitration or before any Governmental Authority, by or against it or
any of its Subsidiaries or against any of its properties or revenues that (a)
purport to affect or pertain to its business, this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

3.7No Default.  There is no default by it presently or which has occurred and is
continuing that with notice and passage of time would constitute an Event of
Default under (a) the

40

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Loan Documents or (b) any other Contractual Obligation, which default could
reasonably be expected to result in a Material Adverse Effect.

3.8Ownership of Property; Liens.  It has defensible title in fee simple to, or
valid leasehold interests in, all real and personal property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, its property is subject to no
Liens, other than Liens permitted by Section 5.1.

3.9Environmental Compliance.   It is not aware nor has it been notified of any
violation of any Environmental Laws as such laws pertain to the Oil and Gas
Properties of Borrower which could reasonably be expected to result in a
Material Adverse Effect.

3.10Insurance.  Borrower maintains insurance in such amounts and against such
risks as are common in the oil and gas industry for owners of non-operating oil
and gas interests interests.

3.11Taxes.  It has filed all federal, state and other material tax returns and
reports required to be filed, and have paid all federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being Contested in Good Faith. There is no
proposed tax assessment against it  that would, if made, have a Material Adverse
Effect.

3.12ERISA Compliance.  It is in compliance in all material respects with the
applicable provisions of ERISA, and no “reportable event”, as such term is
defined in Section 403 of ERISA, has occurred with respect to any Plan of
Borrower.

3.13Public Utility Holding Company Act.  Borrower is not a “holding company”, or
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, or a “public
utility” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

3.14Subsidiaries.  As of the Closing Date, it has no Subsidiaries and currently
has no equity position in any other Person with the exception of Panwood Oil and
Gas Company, 5400 Investors, LLC.,  Providence Energy Joint Venture No. 2 , and
White Rock Royalty Partnership No.1. .

3.15Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a)It is not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.

(b)Neither it nor any Person controlling it,  (i) is a “holding company,” or a
“subsidiary company” of a “holding company,” or an affiliate of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding

41

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Company Act of 1935, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

3.16Disclosure.  No statement, information, report, representation, or warranty
made by it in any Loan Document or furnished to the Lenders or to Agent on
behalf of the Lenders in connection with any Loan Document contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements therein in light of the
circumstances under which they were made, not misleading.

3.17Intellectual Property; Licenses, Etc.  It owns, or possesses the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best of its knowledge, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by
it  infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, and no patent, invention, device, application, principle
or any statute, law, rule, regulation, standard or code is pending or, to its
knowledge, proposed, which, in either case, could reasonably be expected to have
a Material Adverse Effect.

3.18Location of Business Records.  Its principal place of business is in the
State of Oklahoma.  It maintains records pertaining to collateral pledged under
the Collateral Documents, its business and other contract rights at its notice
address as provided in Section 11.2(a) herein or at such other address as it
designates for such purpose in a written notice to the Administrative Agent.

3.19Solvency.  Upon giving effect to the issuance of the Note, the execution of
the Loan Documents by it and the consummation of the transactions contemplated
hereby, it and each Subsidiary will be solvent (as such term is used in
applicable bankruptcy, liquidation, receivership, insolvency or similar laws).

3.20Anti-Terrorism; Anti-Corruption Laws and Sanctions.

(a)Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower and its Subsidiaries and their
respective directors, managers, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.  

(b)Borrower and its Subsidiaries and their respective managers, officers and
directors and, to the knowledge of Borrower, their respective employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in Borrower or any of its Subsidiaries being
designated as a Sanctioned Person.  

(c)None of (i) the Borrower or its Subsidiaries or any of their respective
managers, officers or directors or (ii) to the knowledge of Borrower, any
employee or agent of Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, (A) is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States) (50 U.S.C. App.

42

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

§§ 1 et seq.), (B) is in violation of (1) the Trading with the Enemy Act, (2),
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto, (3) the Patriot Act (collectively, the
“Anti-Terrorism Laws”) or (C) is a Sanctioned Person.  

(d)No Advance or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will be unlawfully used directly or indirectly to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country, or in any other manner
that will result in any violation by any Person (including any Lender, the Agent
or the L/C Issuer) of any Anti-Terrorism Laws or Anti-Corruption Laws.

3.21Not an EEA Financial Institution. Neither Borrower nor any of its
Subsidiaries is an EEA Financial Institution.

3.22Survival of Representations. Subject to the provisions of Section 11.9
below, all representations and warranties made by it herein will survive the
delivery of the Loan Documents and the making of the Loans evidenced thereby,
and any investigation at any time made by or on behalf of the Lenders will not
diminish the Lenders’ right to rely thereon.  All statements contained in any
certificate or other instrument delivered by or on behalf of it under or
pursuant to this Agreement or in connection with the transactions contemplated
hereby will constitute representations and warranties made by it hereunder.

43

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

SECTION 4

AFFIRMATIVE COVENANTS

So long as the Lenders, or any Lender, shall have any Revolving Commitment
hereunder or any Loan or other Obligation shall remain unpaid or unsatisfied,
the Borrower shall:

4.1Financial Statements and Other Deliveries.  Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent:

(a)Annual Financial Statements.  As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders' equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited (with respect to
such consolidated financial statements) and accompanied by a report and opinion
of an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any "going concern" or like qualification or exception
or any qualification or exception as to the scope of such audit; and

(b)Interim Financial Statements.  

(i)As soon as available, but in any event within sixty (60) days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the Borrower's fiscal year then ended, setting forth in
comparative form the figures for the corresponding portion of the previous
fiscal year, all in reasonable detail and certified by a Responsible Officer of
the Borrower as fairly presenting in all material respects the financial
condition, results of operations, shareholders' equity and statement of cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end and audit adjustments and the absence of footnotes.  

(ii)In conjunction with the delivery of the financial statements required by
Section 4.1(b)(i) above, and at such other times as Borrower places new Swap
Agreements with a counter-party other than a Lender, a report on any and all
outstanding Swap Agreements entered into during such quarterly period detailing,
among other things, the material terms of such Swap Agreements.  Further,
Borrower shall deliver to Agent within five (5) business days of its execution
of any trade pursuant to any Swap Agreement with a counterparty other than a
Lender, Borrower shall deliver a true and correct copy of the trade
confirmations .

(c)Public Filings.  Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or

44

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Lender pursuant hereto

(d)Annual Reserve Report.  As soon as available, and in any event by November 1
of each fiscal year, Borrower shall provide the Administrative Agent and each
Lender with an engineering report, effective as of September 30, in form and
substance satisfactory to the Administrative Agent prepared by an independent
petroleum engineering firm acceptable to Administrative Agent (“Approved
Engineering Firm”) covering the Oil and Gas Properties of the Borrower based on
a present worth value discounted at eight percent (8.00%) utilizing economic and
pricing parameters used by Lender as established from time to time, together
with such other information concerning the value of the consolidated Oil and Gas
Properties of the Borrower as the Administrative Agent shall deem necessary to
determine the value of the Oil and Gas Properties of the Borrower.  

(e)Interim Reserve Report.  On or as of May 1 of each year and within thirty
(30) days after either (i) receipt of notice from Administrative Agent that the
Lenders require an Unscheduled Redetermination, or (ii) the Borrower gives
notice to Administrative Agent of its desire to have an Unscheduled
Redetermination performed, the Borrower shall furnish to the Administrative
Agent  and each Lender (with an effective date acceptable to Administrative
Agent), with an in-house engineering report in form and substance satisfactory
to the Administrative Agent covering the Borrower’s Oil and Gas Properties based
on a present worth value discounted at eight percent (8.00%) utilizing economic
and pricing parameters used by Lenders as established from time to time,
together with such other information concerning the value of the Borrower’s Oil
and Gas Properties as the Lenders shall deem necessary to determine the value of
the Borrower’s Oil and Gas Properties.  

(f)Certificates; Other Information.  Deliver to the Administrative Agent and, in
form and detail satisfactory to the Administrative Agent:

(i)concurrently with the delivery of the financial statements referred to in
Sections 4.1(a) and 4.1(b), a duly completed Compliance Certificate signed by
the Chief Financial Officer of the Borrower;

(ii)promptly after any request by Administrative Agent, copies of any detailed
audit reports, management letters or recommendations submitted to Borrower’s
members or board of directors, as applicable (or the audit committee of the
board of directors or members), by independent accountants in connection with
the accounts or books of Borrower , or any audit of any of them; and

(iii)promptly, such additional information regarding the business, financial or
corporate affairs of Borrower  as Administrative Agent, may from time to time
request.

(g)Compliance with Excess Cash Requirement. During the term of this Agreement
from and after the date of the Seventh Amendment, Borrower shall, on a quarterly
basis beginning on July 15, 2020, deliver to Administrative Agent a statement
prepared by Borrower and certified as being true and correct in all material
respects by a Responsible

45

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Officer, setting forth in reasonable detail the calculations and verification of
compliance with the Excess Cash requirements in accordance with Section 4.33.

As to any information contained in materials furnished pursuant to
Section 4.1(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

4.2Notices.  Promptly notify the Administrative Agent:

(a)of the occurrence of any Default or Event of Default;

(b)of any matter that has resulted or may result in a Material Adverse Effect,
including (i) breach or non-performance of, or any default under, a Contractual
Obligation of Borrower; (ii) any dispute, litigation, investigation, proceeding
or suspension between Borrower and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower, including pursuant to any applicable Environmental Laws;

(c)of any litigation, investigation or proceeding affecting Borrower in which
the amount involved exceeds the Threshold Amount or which could result in a
monetary penalty in excess of the Threshold Amount, or in which injunctive
relief or similar relief is sought, which relief, if granted, could reasonably
be expected to have a Material Adverse Effect;

(d)of the occurrence of any ERISA Event; and

(e)of any material change in accounting policies or financial reporting
practices by Borrower.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 4.2(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

4.3Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being Contested in Good Faith; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

4.4Contractual Obligations.  Comply with and/or perform all Contractual
Obligations, whether now or hereafter existing, between Borrower and any other
party.  

4.5Preservation of Existence, Etc.  Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization; take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises

46

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

necessary or desirable in the normal conduct of its business, except in a
transaction permitted by Sections 5.4 or 5.5; and preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

4.6Maintenance of Properties.  (a) Maintain, preserve and protect all property
and equipment useful and necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

4.7Maintenance of Insurance.  Borrower now maintains and will continue to
maintain insurance with financially sound and reputable insurers with respect to
its assets against such liabilities, fires, casualties, risks and contingencies
and in such types and amounts as is customary in the case of persons engaged in
the same or similar businesses and similarly situated.  Upon request of the
Administrative Agent, the Borrower will furnish or cause to be furnished to the
Administrative Agent from time to time a summary of the respective insurance
coverage of Borrower in form and substance satisfactory to the Administrative
Agent, and, if requested, will furnish the Administrative Agent copies of the
applicable policies.  Upon demand by Administrative Agent any insurance policies
covering any properties securing the Obligations shall be endorsed (i) to
provide that such policies may not be canceled, reduced or affected in any
manner for any reason without fifteen (15) days prior notice to Administrative
Agent, (ii) to provide for insurance against fire, casualty and other hazards
normally insured against, in the amount of the full value (less a reasonable
deductible not to exceed amounts customary in the industry for similarly
situated business and properties) of the property insured, and (iii) to provide
for such other matters as the Administrative Agent may reasonably
require.  Additionally, the Borrower shall at all times maintain adequate
insurance with respect to all of its other assets and wells in accordance with
prudent business practices.

4.8Taxes and Other Liens.  Pay and discharge promptly all taxes, assessments and
governmental charges or levies imposed upon any Borrower, or upon the
Collateral, income or any assets or other property of Borrower, as well as all
claims of any kind (including claims for labor, materials, supplies and rent)
which, if unpaid, might become a Lien or other encumbrance upon any or all of
the assets or property of Borrower and which could reasonably be expected to
result in a Material Adverse Effect; provided, however, that Borrower shall not
be required to pay any such tax, assessment, charge, levy or claim if the
amount, applicability or validity thereof shall currently be Contested in Good
Faith, levy and execution thereon have been stayed and continue to be stayed and
if Borrower shall have set up adequate reserves therefor, if required, under
GAAP.

4.9Compliance with Laws.  Comply in all material respects with the requirements
of all Laws applicable to Borrower or to Borrower’s business or property, except
in such instances in which (i) such requirement of Law is being Contested in
Good Faith or a bona fide dispute exists with respect thereto; or (ii) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.  

47

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

4.10Environmental Compliance and Reports.  To the extent it operates any oil and
gas properties, comply in all respects with any and all Environmental Laws; not
cause or permit to exist, as a result of an intentional or unintentional action
or omission on Borrower's part or on the part of any third party, on property
owned and/or occupied by Borrower, any environmental activity where damage may
result to the environment, unless such environmental activity is pursuant to and
in compliance with the conditions of a permit issued by the appropriate federal,
state or local governmental authorities; and furnish to Administrative Agent
promptly and in any event within thirty (30) days after receipt thereof a copy
of any notice, summons, lien, citation, directive, letter or other communication
from any governmental agency or instrumentality concerning any intentional or
unintentional action or omission on Borrower's part in connection with any
environmental activity whether or not there is damage to the environment and/or
other natural resources.

4.11Environmental Studies.  To the extent it operates any oil and gas
properties, promptly conduct and complete at Borrower’s expense all such
environmental investigations and testings as may be reasonably requested by
Administrative Agent or any Governmental Authority following any material change
in any environmental conditions affecting any portion of the Oil and Gas
Property or following an action(s) threatened by a Governmental Authority based
upon an environmental condition.  To the extent it does not operate any Oil and
Gas Properties, Borrower covenants and agrees to use reasonable efforts to cause
the operator of any such Oil and Gas Properties to conduct the investigations
described above following any such material change in any environmental
conditions affecting any portion of the Oil and Gas Properties.

4.12Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of Borrower or any such Subsidiary, as the case may be.

4.13Management and Operation of Business.

(a)Maintain executive and management personnel with substantially the same
qualifications and experience as the present executive and management personnel;
provide written notice to Lender prior to any change in executive and management
personnel; and conduct its business affairs in a reasonable and prudent manner.

(b)To the extent it operates any oil and gas properties, obtain and maintain all
permits, licenses, easements and rights-of-way from governmental authorities and
abutting landowners which are considered necessary for the proper operation of
their respective businesses.

4.14Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its company, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent (or any of its representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and

48

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

without advance notice.  Provided further, nothing herein, shall be deemed to
permit Administrative Agent to inspect or review if such actions will interfere
with the day-to-day operations.  In addition, the Borrower shall allow the
Administrative Agent to perform an annual field audit at Borrower’s cost.

4.15Compliance with ERISA.  Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code.

4.16Performance of Obligations.  Pay the Note and other obligations incurred by
it hereunder according to the reading, tenor and effect thereof and hereof; and
Borrower will do and perform every act and discharge all of the obligations
provided to be performed and discharged by Borrower under the Loan Documents,
including this Agreement, at the time or times and in the manner specified.

4.17Use of Proceeds.  Use the proceeds of the Loan  to provide funds for oil and
gas exploration, production, acquisitions, and general working capital.

4.18Operation of Properties.  Except as provided in Section 4.19 and 4.20 below
and only to the extent Borrower is an “operator” of any Oil and Gas Properties,
Borrower will operate, or use reasonable efforts to cause to be operated, all
Oil and Gas Properties in a careful and efficient manner in accordance with the
practice of the industry and in compliance in all material respects with all
applicable laws, rules, and regulations, and in compliance in all material
respects with all applicable proration and conservation laws of the jurisdiction
in which the properties are situated, and all applicable laws, rules, and
regulations, of every other agency and authority from time to time constituted
to regulate the development and operation of the properties and the production
and sale of hydrocarbons and other minerals therefrom; provided, however, that
Borrower shall have the right to contest in good faith by appropriate
proceedings, the applicability or lawfulness of any such law, rule or regulation
and pending such contest may defer compliance therewith, as long as such
deferment shall not subject the properties or any part thereof to foreclosure or
loss.

4.19Compliance with Leases and Other Instruments.  The Borrower will pay or
cause to be paid and discharged or establish adequate reserves to secure the
payment of all rentals, delay rentals, royalties, production payment, and
indebtedness required to be paid by Borrower (or required to keep unimpaired in
all material respects the rights of Borrower in the Oil and Gas Properties),
accruing under, and perform or cause to be performed in all material respects
each and every act, matter, or thing required of Borrower by each and all of the
assignments, deeds, leases, subleases, contracts, and agreements in any way
relating to Borrower or any of the Oil and Gas Properties and do all other
things necessary of Borrower to keep unimpaired in all material respects the
rights of Borrower thereunder and to prevent the forfeiture thereof or default
thereunder; provided, however, that nothing in this Agreement shall be deemed to
require Borrower to perpetuate or renew any oil and gas lease or other lease by
payment of rental or delay rental or by commencement or continuation of
operations nor to prevent Borrower from abandoning or releasing any oil and gas
lease or other lease or well thereon when, in any of such events, in the

49

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

opinion of Borrower exercised in good faith, it is not in the best interest of
the Borrower to perpetuate the same.

4.20Certain Additional Assurances Regarding Maintenance and Operations of
Properties.  With respect to those Oil and Gas Properties which are being
operated by operators other than Borrower, Borrower shall not be obligated to
perform any undertakings contemplated by the covenants and agreement contained
in Sections 4.18 or 4.19 hereof which are performable only by such operators and
are beyond the control of Borrower; however, the Borrower agrees to promptly
take all reasonable actions available under any operating agreements or
otherwise to bring about the performance of any such material undertakings
required to be performed thereunder.

4.21Sale of Certain Assets/Prepayment of Proceeds.  Except with respect to sales
permitted under Section 5.2 hereof, the Borrower will immediately pay over to
the Administrative Agent, for the ratable benefit of the Lenders, as a
prepayment of principal on the Notes, an amount equal to 100% of the Release
Price (hereafter defined) received by Borrower from the sale of any Oil and Gas
Properties, which sale has been approved in advance by the Lenders.  The term
“Release Price” as used herein shall mean a price determined by the Lenders in
their discretion based upon the loan collateral value which Lenders in their
discretion (using such methodology, assumptions and discounts rates as Lenders
customarily use in assigning collateral value to oil and gas properties, oil and
gas gathering systems, gas processing and plant operations) assigns to such Oil
and Gas Properties at the time in question.  Any such prepayment of principal on
the Notes required by this Section 4.21, shall not be in lieu of, but shall be
in addition to, any mandatory prepayment of principal required to be paid
pursuant to Section 2.7 hereof.

4.22Title Matters.  Upon reasonable request of Administrative Agent, the
Borrower will furnish Administrative Agent with title opinions and/or title
information, to the extent the same are in the possession of Borrower,
reasonably satisfactory to Administrative Agent showing defensible title of
Borrower to such Oil and Gas Properties reasonably required by Administrative
Agent and subject only to the Permitted Liens.  As to any Oil and Gas Properties
hereafter mortgaged to Lenders, Borrower will promptly (but in no event more
than thirty (30) days following such request), upon request furnish
Administrative Agent with title opinions and/or title information, to the extent
the same are in the possession of Borrower,  reasonably satisfactory to
Administrative Agent covering a sufficient value of such Oil and Gas Properties
to maintain a level of title coverage deemed necessary by Lenders of the
Engineered Value of the total Oil and Gas Properties.  Said title information
shall show defensible title of the applicable Borrower to such Oil and Gas
Properties subject only to Permitted Liens.  As used in this Agreement,
“defensible title” shall mean such title as is customarily accepted in the oil
and gas industry by purchasers of, or lenders secured by, properties similar to
the Oil and Gas Properties as having defects in title not reasonably likely to
result in a Material Adverse Effect upon the Engineered Value of the Oil and Gas
Properties

4.23Curative Matters.  Within sixty (60) days after receipt by Borrower from
Administrative Agent or its counsel of written notice of objections to
defensible title the Administrative Agent reasonably requires to be cured,
Borrower shall either (i) provide such curative information, in form and
substance satisfactory to Administrative Agent, or (ii) substitute Oil and Gas
Properties of value and quality satisfactory to the Administrative Agent for all
of Oil

50

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

and Gas Properties for which such title curative was requested but upon which
Borrower elected not to provide such title curative information, and, within
sixty (60) days of such substitution, provide title opinions or title
information satisfactory to the Administrative Agent establishing defensible
title to the Oil and Gas Properties so substituted.

4.24Property Acquisitions.  Following a reasonable request from Administrative
Agent, Borrower shall promptly upon a material acquisition of any Oil and Gas
Properties grant Lenders a mortgage lien and/or security interest in any such
Oil and Gas Properties.

4.25Additional Property.  From and following the occurrence of an event
constituting a Material Adverse Effect, Borrower shall, within five (5) days
after receiving a written request thereof from Administrative Agent, execute and
deliver, or cause to be executed and delivered, such mortgages, deeds of trust,
instruments, security agreements, assignments, financing statements, and other
documents, as may be reasonably necessary in the opinion of Administrative Agent
and Administrative Agent’s counsel, to grant Lenders valid first mortgage liens
and first, prior and perfected security interests in and to additional Oil and
Gas Properties of such value as Administrative Agent shall deem necessary to
provide additional security for full and prompt payment of all amounts owed
hereunder and under the Notes.  At Administrative Agent’s option and on request
therefore, Borrower will furnish Administrative Agent title opinions covering
such additional Oil and Gas Properties prepared by counsel not employed by
Borrower (or such other evidence as to Borrower’s ownership thereof and its
revenue interest therein or attributable thereto as Administrative Agent may
reasonably require), in form and substance satisfactory to Administrative Agent,
subject only to title defects approved by Lender.

4.26Letters In Lieu of Transfer Orders.  Borrower shall promptly upon the
reasonable request of the Administrative Agent, at any time and from time to
time, execute such letters in lieu of transfer orders, in addition to the
letters signed by Borrower and delivered to the Administrative Agent in
satisfaction of the conditions set forth in Section 7.1 hereof, as are necessary
or appropriate to transfer and deliver to the Administrative Agent proceeds from
or attributable to any Oil and Gas Property or other Collateral.  The Lenders
agree that none of the letters in lieu of transfer orders provided by the
Borrower pursuant to this Section 4.26 will be sent to the addressee prior to
the occurrence of an Event of Default, at which time the Lenders may, at their
option and in addition to the exercise of any of its other rights and remedies,
send any and all of such letters to such addressees; provided, however, that
upon the occurrence of an Event of Default other than those specified in
Sections 8.1(g) and (h), neither the Lenders nor the Administrative Agent on
behalf of the Lenders shall send any or all of such letters until the applicable
period to cure, if any, such Default has lapsed without such Default being
cured.  Borrower hereby designates the Administrative Agent as its agent and
attorney in fact, to act in its name, place and stead for the purpose of
completing and delivering any and all letters in lieu of transfer orders
delivered by Borrower to the Lenders pursuant to the terms hereof, including,
without limitation, completing any blanks contained in such letters and
attaching exhibits thereto describing the relevant Collateral.  Borrower hereby
ratifies and confirms all that the Lender shall lawfully do or cause to be done
by virtue of this power of attorney and the rights granted with respect to such
power of attorney.  This power of attorney is coupled with the interests of the
Lenders in the Collateral, shall commence and be in full force and effect as of
the Closing Date and shall remain in full force and effect and shall be
irrevocable until the obligations, if any, of the Lenders hereunder have
terminated and the full satisfaction of all obligations due hereunder or under
the Notes.  The powers

51

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

conferred on Lenders and/or the Administrative Agent by this appointment may
only be exercised by the Lenders and/or the Administrative Agent by execution by
any Person who, at the time of exercise, is an officer of such Lender or
Administrative Agent, and are solely to protect the interests of the Lenders
under the Loan Documents and shall not impose any duty upon the Lenders to
exercise any such powers.  The Lenders shall be accountable only for amounts
that it actually receives or has expressly directed that others receive as a
result of the exercise of such powers and shall not be responsible to Borrower,
or any other Person for any act or failure to act with respect to such powers,
except for gross negligence or willful misconduct.

4.27Division Orders.  The Borrower shall upon reasonable request and from time
to time following the occurrence of any Event of Default provide division orders
on its Oil and Gas Properties mortgaged hereunder and execute such division
and/or transfer orders as are necessary or appropriate to transfer and deliver
to the Lender proceeds from the sale of Hydrocarbon production from or
attributable to any Oil and Gas Property; provided, however, that the Lenders
shall only send or deliver such division orders and/or transfer orders in
accordance with Section 4.26 hereof.

4.28Take or Pay Agreement.  The Borrower shall, in connection with its delivery
of the engineering reports required by Sections 4.1(d) and 4.1(e) hereof,
deliver to Administrative Agent copies of contracts or other agreements
concerning “take or pay” and “prepayment”, and provide notice of all of its gas
balance liabilities.

4.29Deposit Accounts.  Borrower shall maintain its primary deposit and operating
accounts with Administrative Agent.

4.30Swap Covenants.  Borrower hereby represents and warrants to Lenders and
covenants that:

(a)the rate, asset, liability or other notional item underlying any Specified
Swap Agreement regarding an interest or monetary rate, or foreign exchange swap,
entered into or executed in connection with this Agreement is, or is directly
related to, a financial term hereof;

(b)the aggregate notional amount of all Swap Agreements entered into or executed
by Borrower in connection with the financial terms of this Agreement, whether
entered into or executed with Borrower or any other individual or entity, will
not at any time exceed the aggregate principal amount outstanding hereunder, as
such amounts may be determined or calculated contemporaneously from time to time
during and throughout the term of this Agreement;

(c)each Swap Agreement entered into or executed in connection with the financial
terms of this Agreement has been or will be entered into no earlier than ninety
(90) days before and no later than one hundred eighty (180) days after the
Closing Date or of any transfer of principal hereunder;

(d)the purpose of any Swap Agreements in respect of any commodity entered into
or executed in connection with this Agreement is to hedge commodity price risks
incidental to the Borrower’s business and arising from potential changes in the
price of such commodity;

52

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(e)each Swap Agreement entered into or executed in connection with this
Agreement mitigates against the risk of repayment hereof and is not for the
purpose of speculation;

(f) Borrower shall not unwind, sell, terminate, restructure, modify or otherwise
affect (any of the foregoing, an “Unwind” or “Unwinding”) any Swap Agreement
without the Agent’s prior written consent where the net marked to market
economic effect of such Unwinding on the date thereof is negative (which, if
such Unwinding is settled for cash only, shall equal the net amount of cash the
Borrower receives).

(g)Minimum Hedging.  On or prior to thirty (30) days from the date of the
Seventh Amendment (or such later date as the Administrative Agent may agree in
its sole discretion) up to and including the date that is eighteen (18) months
following the date of the Seventh Amendment, the Borrower shall at all times
maintain Swap Agreements with one or more Approved Counterparties with the
purpose and effect of (i) fixing prices on oil or gas expected to be produced by
the Borrower for at least 75% of all the Borrower’s aggregate Projected Oil and
Gas Production anticipated (at the time such Swap Agreement is entered into) to
be sold in the ordinary course of the Borrower’s business for the ensuing twelve
(12) months and (ii) fixing prices on oil or gas expected to be produced by the
Borrower for at least 50% of the Borrower’s Projected Oil and Gas Production
anticipated (at the time such Swap Agreement is entered into) to be sold in the
ordinary course of the Borrower’s business for the ensuing months thirteen (13)
through eighteen (18) (compliance with this Section 4.30(g) to be determined by
the Agent in its sole discretion as of the date of each report delivered
pursuant to Section 4.1(a) and 4.1(b)(i)).

For purposes of this Section 4.30, the term (i) “financial term” shall include,
without limitation, the duration or term of this Agreement, rate of interest,
the currency or currencies in which the Loans are made and its principal amount,
and (ii) “transfer of principal” means any draw of principal under this
Agreement, any amendment, restructuring, extension or other modification of this
Agreement.

4.31Additional Assurances.  The Borrower shall make, execute and deliver to
Administrative Agent such promissory notes, mortgages, deeds of trust, security
agreements, assignments, financing statements, instruments, documents and other
agreements as Administrative Agent or its attorneys may reasonably request to
evidence and secure the Loans and to perfect all Liens, to the extent consistent
with the provisions of this agreement and obligations of Borrower hereunder.

4.32Percentage of Properties Subject to Mortgage.  The properties mortgaged to
the Administrative Agent for the benefit of the Lenders shall represent not less
than 80% of the total value of Borrower’s proved, developed and producing Oil
and Gas Properties owned by Borrower, as determined by Administrative Agent
limited to the “well bores” only. Borrower shall execute such mortgages and/or
deeds of trust or amendments thereto as Administrative Agent may reasonably
require in order to maintain the percentage coverage so determined by
Administrative Agent.

53

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

4.33Anti-Cash Hoarding. If, as of the end of any Business Day following the date
of the Seventh Amendment, the Consolidated Cash Balance exceeds Two Million
Dollars ($2,000,000.00) for a period of more than seven (7) consecutive days
(the amount of such excess on the last day of such seven (7) day period being
referred to as the “Excess Cash”), then within five (5) Business Days of such
date, the Borrower shall prepay the Obligations in an amount equal to the lesser
of (i) the amount sufficient to cause the Consolidated Cash Balance to no longer
exceed Two Million Dollars ($2,000,000.00), and (ii) the aggregate principal
amount of the Obligations outstanding at such time. Without limitation of the
foregoing, such prepayment will not result in the reduction of the Total
Commitment in effect at such time. Without limitation of the foregoing, no such
prepayment shall reduce or excuse Borrower’s mandatory principal or interest
payments on the Loan as required under Section 2 hereof.

SECTION 5

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loans or other
Obligation shall remain unpaid or unsatisfied, Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, without the prior written
consent of the requisite percentage of Lenders:

5.1Liens.  Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following: (a) Liens pursuant to any Loan Document and (b) Permitted
Liens.

5.2Sale of Assets.   Sell, lease, transfer or otherwise dispose of, in any
fiscal year, any of its oil and gas assets except for (A) sales of production
from Borrower’s Oil and Gas Properties made in the ordinary course of Borrower’s
oil and gas businesses, (B) sales made with the consent of Administrative Agent
hereof; and (C) sales, leases or transfers or other dispositions of Oil and Gas
Properties made by Borrower during any fiscal year, in one or any series of
transactions, the aggregate value of which does not exceed $7,000,000.00 between
consecutive Determination Dates if, and only if, such sale, lease, transfer or
other disposition does not result in the occurrence of a Default or Event of
Default.

5.3Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness in
excess of the Threshold Amount, in the aggregate, except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness outstanding on the date hereof and listed in the financial
statements of Borrower provided to the Lenders in connection with the
transaction contemplated by this Agreement, and any refinancings, refundings,
renewals or extensions thereof; provided that the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

54

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(c)Guaranty Obligations of Borrower  in respect of Indebtedness otherwise
permitted hereunder of the Borrower ;

(d)Obligations (contingent or otherwise) of Borrower  existing or arising under
any Swap Agreement, provided that (i) such Obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person and not for purposes of
speculation or taking a “market view;” (ii) such Swap Obligations are with an
Approved Counterparty; and (iii) such Swap Agreement does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(e)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets; provided, however, that
the aggregate amount of all such Indebtedness at any one time outstanding shall
not exceed the Threshold Amount;

(f)unsecured Indebtedness in an aggregate principal amount not to exceed the
Threshold Amount at any time outstanding.

5.4Investments.  Make any Investments, except:

(a)Investments other than those permitted by subsections (b) through (f) that
are existing on the date hereof and listed in the financial statements of the
Borrower provided to the Lenders in connection with the transaction contemplated
by this Agreement;

(b)Investments held by the Borrower in the form of cash equivalents or short
term marketable securities;

(c)Investments occurring in the normal course of Borrower’s business; provided,
however, Borrower shall not create any new Subsidiary without the prior written
consent of Agent;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business;

(e)Guaranty Obligations permitted by Section 5.3; and

(f)Investments (including, without limitation, any acquisitions of Oil and Gas
Properties) by the Borrower using capital raised in connection with the Seventh
Amendment Equity Raise; and

(g)(f) other Investments not exceeding the Threshold Amount in the aggregate in
any fiscal year of the Borrower;.

55

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

5.5Sale or Discount of Receivables.  Discount or sell with recourse, or sell for
less than the greater of the face or market value thereof, any of its notes
receivable or accounts receivable.

5.6Fundamental Changes.  Merge, consolidate with or into any Person; convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired); form or acquire a Subsidiary or acquire an
ownership interest in another Person other than in the ordinary course of
Borrower’s business; or change the controlling ownership of Borrower  except
that, so long as no Default or Event of Default exists or would result
therefrom:

(a)any Subsidiary may merge with (i) Borrower, provided that the Borrower shall
be the continuing or surviving Person, or (ii) any one or more Subsidiaries,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person; and

(b)any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to Borrower or to another Subsidiary;
provided that if the seller in such a transaction is a wholly-owned Subsidiary,
then the purchaser must-also be-a wholly-owned Subsidiary.

5.7Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of obsolete or worn out Collateral, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)Dispositions of inventory in the ordinary course of business;

(c)Dispositions of equipment or personal property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property or (iii) the members or
senior management of the Borrower or such Subsidiary has determined in good
faith that the failure to replace such property will not be detrimental to the
business of Borrower or such Subsidiary, and the proceeds of such Disposition
are applied to as a prepayment in accordance with the terms of Section 2.7
herein, as determined by the Administrative Agent;

(d)Dispositions of property by any Subsidiary to Borrower or to a wholly-owned
Subsidiary;

(e)Dispositions permitted by this Section 5.7; provided, however, that any
Disposition pursuant to clauses (a) through (d) shall be for fair market value;
and

(f)Dispositions of the Collateral to the extent: (i) proceeds of the Disposition
are used to make a prepayment in accordance with the terms of Section 2.7 herein
or pay off the Notes and (ii) the sale and resulting application of proceeds
from the sale does not cause a violation of the covenants set forth in Section 6
below.  

56

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

5.8Lease Obligations.  Enter into or agree to enter into, any rental or lease
agreement resulting or which would result in aggregate rental or lease payments
of the Borrower exceeding $1,000,000.00 in the aggregate in any fiscal year of
the Borrower under all rental or lease agreements under which Borrower is a
lessee of the property or assets covered thereby; provided, however, that the
foregoing restriction shall not apply to oil, gas and mineral leases or permits
or similar agreements entered into in the ordinary course of business or orders
of any governmental authority adjudicating the rights or pooling the interests
of the owners of oil and gas properties or lease agreements in effect as of the
date hereof.

5.9Accounts Payable.  Allow its accounts payable to become in excess of 120 days
past due, from the date of invoice, except such accounts payable as are being
Contested in Good Faith.

5.10Environmental Laws.  Cause any violation of applicable environmental laws,
nor, to the extent it operates any Oil and Gas Properties, permit any
environmental lien to be placed on any of its Oil and Gas Properties, while
Borrower leases or controls such Oil and Gas Property.  The Borrower and its
successors and permitted assigns, agree to defend, indemnify and hold harmless
Administrative Agent, Lenders and their directors, officers, employees, agents,
contractors, subcontractors, licensees, invitees, successors and assigns, from
and against any and all claims, demands, judgments, settlements, damages,
actions, causes of actions, injuries, administrative orders, consent agreements
and orders, liabilities, penalties, costs, including, but not limited to, any
cleanup costs, and all expenses of any kind whatsoever, including claims arising
out of loss of life, injury to persons, property, or business or damage to
natural resources in connection with the activities of Borrower arising out of
the actual, alleged or threatened use, discharge, dispersal, release, storage,
treatment, generation, disposal or escape of pollutants or other toxic or
hazardous substances, including any solid, liquid, gaseous or thermal irritant
or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals
and waste (including materials to be recycled, reconditioned or reclaimed); or
the use, specifications, or inclusion of any product, material or process
containing chemicals, the failure to detect the existence or proportion of
chemicals in the soil, air, surface water or groundwater, or the performance or
failure to perform the abatement of any pollution source or the replacement or
removal of any soil, water, surface water, or groundwater-containing
chemicals.  The Borrower and its successors and permitted assigns, shall bear,
pay and discharge when and as the same becomes due and payable, any and all such
judgments or claims for damages, penalties or otherwise against Administrative
Agent and/or Lenders as described herein, shall hold Administrative Agent and/or
Lenders harmless for those judgments or claims, and shall assume the burden and
expense of defending all suits, administrative proceedings, and negotiations of
any description with any and all persons, political subdivisions or government
agencies arising out of any of the occurrences set forth herein.  It is agreed
that if, and as often as, the Administrative Agent and/or any Lender is required
to become involved in any action or proceeding commenced by any governmental
authority with respect to storage, disposal or cleanup of any toxic or hazardous
materials in connection with any of its Oil and Gas Properties, the Borrower
shall pay to Administrative Agent and/or such Lender its reasonable attorney’s
fees together with all court costs or other disbursements relating to such Oil
and Gas Property, which sums shall be secured by the Loan Documents.  The
obligation defined in this paragraph applies to Borrower’s tenure of ownership
related to the Oil and Gas Properties.

57

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Borrower shall indemnify and hold Administrative Agent and/or Lenders harmless
from and against any and all claims, losses, damages, liabilities, fines,
penalties, charges, administrative and judicial proceedings and orders,
judgments, remedial actions, requirements and enforcement actions of any kind,
and all costs and expenses incurred in connection therewith (including,
without  limitation,  reasonable attorneys’ fees and expenses; provided,
however, Borrower may provide legal counsel for Administrative Agent and/or
Lenders by counsel experienced in such matters subject to Administrative Agent’s
good faith approval), arising directly or indirectly, in whole or in part, from
(a) the presence of any Hazardous Materials on, under or from the Oil and Gas
Properties owned or leased by Borrower, whether prior to or during the term
hereof, (b) any activity carried on or undertaken on or off any property of
Borrower, whether prior to or during the term hereof, and whether by Borrower,
or any predecessor in title, employee, agent, contractor or subcontractor of
Borrower, or any other Person at any time occupying or present on such property,
in connection with the handling, treatment, removal, storage, decontamination,
cleanup, transportation or disposal of any Hazardous Materials at any time
located or present on or under such property, (c) any residual contamination on
or under any property of Borrower or leased by or to Borrower, or (d) any
contamination of any Oil and Gas Property or Hydrocarbons of Borrower arising in
connection with the generation, use, handling, storage, transportation or
disposal of any Hazardous Materials by Borrower, or any employee, agent,
contractor or subcontractor of Borrower while such Persons are acting within the
scope of their relationship with Borrower, irrespective of whether any of such
activities were or will be undertaken in accordance with applicable requirements
of law; with the foregoing indemnity surviving satisfaction of all obligations
and the termination of this Agreement, unless all such Obligations have been
satisfied wholly in cash from the Borrower and not by way of realization against
any Collateral or the conveyance of the Oil and Gas Property in lieu thereof,
provided that such indemnity shall not extend to any of the foregoing resulting
from a Lender’s or Administrative Agent’s gross negligence or willful conduct or
any act or omission by a Lender or Administrative Agent with respect to the Oil
and Gas Property or with respect to which Collateral such claim, loss, damage,
liability, fine, penalty, charge, proceeding, order, judgment, action or
requirement arises subsequent to the acquisition of title thereto by a Lender or
Administrative Agent, their successors, assigns or affiliates or any third
party.

5.11Restricted Payments.  Declare, pay or make, whether in cash or property, or
set aside or apply any money or assets to pay or make any Restricted Payments
except that Borrower may make Restricted Payments; provided that so long as
immediately after giving effect to any such Restricted Payment no Default or
Event of Default exists or results therefrom:

(a)From the date of the Seventh Amendment up to and including the date that is
one (1) year following the date of the Seventh Amendment, the Borrower shall be
permitted to make Restricted Payments in an aggregate amount not to exceed
$1,000,000.00; and

(b)5.11 Restricted Payments.  Declare, pay or make, whether in cash or property,
or set aside or apply any money or assets to pay or make any Restricted Payments
except that Borrower may make Restricted Payments; provided that so long as
immediately after giving effect to any such Restricted Payment (i) no Default or
Event of Default exists or results therefrom, (iifollowing the date that is one
(1) year following the date of the Seventh Amendment, the Borrower shall be
permitted to make Restricted Payments if (i) the Available Commitment is greater
than or equal to twenty percent (20%) of the Total Commitment,; and

58

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(iiiii) the ratio described in Section 6.1 (the “Leverage Ratio”) on a pro forma
basis is not greater than 2.75 to 1.00.  For the purposes of “(iii)” abovethis
Section 5.11(b), Borrower’s Funded Indebtedness shall be determined as of the
date of calculation after giving effect to such Restricted Payment occurring on
such date and Borrower’s consolidated EBITDA shall be determined as if such
Restricted Payment occurred on the last day of the fiscal quarter then most
recently ended for which financial statements have been received pursuant to
Section 4.1; and provided, further that the requirement set forth in clause
(iii) of this Section 5.11(b) is applicable only at the time of such Restricted
Payment after giving effect to any related borrowing or Funded Indebtedness
issuance and does not require that the Leverage Ratio be maintained at not
greater than 2.75 to 1.00 subsequent to giving effect to such Restricted Payment
and any related borrowing or Funded Indebtedness issuance.

5.12ERISA.  At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
which, with respect to each event listed above, could reasonably be expected to
have a Material Adverse Effect.

5.13Change in Nature of Business.  Discontinue its business; liquidate, wind-up
or dissolve (or allow such action); or engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Subsidiaries on the date hereof.

5.14Loans and Advances.  Make or permit to remain outstanding any loans or
advances made by Borrower to or in any Person or entity, except that the
foregoing restriction shall not apply to:

(i)loans or advances to any Person, the material details of which have been set
forth in the financial statements of the Borrower heretofore furnished to
Administrative Agent; or

(ii)advances made in the ordinary course of Borrower’s oil and gas business

5.15Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of Borrower, other than arm’s-length transactions with Affiliates
that are otherwise permitted hereunder and other than Borrower’s “Director
Deferred Compensation Plan”.  In addition, Borrower shall not transfer funds,
interpreted in the broadest context possible, to Affiliates or Subsidiaries
other than for taxes or regular “G&A” expenses.

5.16Burdensome Agreements.  Enter into any Contractual Obligation that limits
the ability (a) of any Subsidiary to make Restricted Payments to any Borrower or
to otherwise transfer property to any Borrower or (b) of any Borrower  to
create, incur, assume or suffer to exist Liens on property of such Person.

5.17Use of Proceeds.  Use the proceeds of the Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

59

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

5.18Hedging Transactions.   No Borrower or Subsidiary will be a party to or in
any manner be liable on any Hedging Contract except:

(a)Hedging Contracts (excluding Floor Contracts covered by the following
subsection (b) and basis differential swaps on volumes already hedged pursuant
to other Hedging Contracts) entered into with the purpose and effect of fixing
prices on oil or gas expected to be produced by Borrower or a Subsidiary;
provided that at all times: (i) no such Hedging Contract fixes a price for a
period later than 36 months after such contract is entered into; (ii) the
aggregate monthly production covered by all such contracts (determined, in the
case of contracts that are not settled on a monthly basis, by a monthly
proration acceptable to Administrative Agent) for any single month does not in
the aggregate exceed 80% of Borrower’s and all Subsidiaries’ aggregate Projected
Oil and Gas Production anticipated (at the time such Hedging Contract is entered
into) to be sold in the ordinary course of the Borrower and each Subsidiary’s
businesses for such month, determined separately with respect to oil and gas,
(iii) except for the Collateral under the Collateral Documents with respect to
Secured Hedging Obligations, no such contract requires Borrower or any
Subsidiary to put up money, assets, or other security against the event of its
nonperformance prior to actual default by such Borrower or Subsidiary in
performing its obligations thereunder, and (iv) each such contract is with an
Approved Counterparty;

(b)Floor Contracts; provided that (i) no such contract has a term of more than
36 months after such contract is entered into, (ii) the aggregate monthly
production covered by all such contracts for any single month does not in the
aggregate exceed 100% of Borrower’s and all Subsidiaries’ aggregate Projected
Oil and Gas Production anticipated (at the time such Hedging Contract is entered
into) to be sold in the ordinary course of the Borrower’s and each Subsidiary’s
businesses for such month, and (iii) each such contract is with an Approved
Counterparty; and

(c)Hedging Contracts entered into by a Borrower or a Subsidiary with the purpose
and effect of fixing interest rates on a principal amount of indebtedness of
such Borrower or Subsidiary that is accruing interest at a variable rate;
provided that (i) at the time such Hedging Contract is entered into, the
aggregate notional amount of such contracts does not exceed 75% of the
anticipated outstanding principal balance of the indebtedness to be hedged by
such contracts or an average of such principal balances calculated using a
generally accepted method of matching interest swap contracts to declining
principal balances, (ii) the floating rate index of each such contract generally
matches the index used to determine the floating rates of interest on the
corresponding indebtedness to be hedged by such contract and (iii) each such
contract is with an Approved Counterparty .

5.19Amendment to Certificate of Incorporation or Bylaws.  Permit any amendment
to, or any alteration of, its Certificate of Incorporation or its bylaws, which
amendment or alteration could reasonably be expected to have a Material Adverse
Effect.

5.20Stock or Interest Repurchase.  Except for stock repurchases up to
$5,000,000.00 during any one fiscal year in the aggregateFollowing the date of
the Seventh Amendment, Borrower shall not repurchase nor set aside any funds to
repurchase any Class A Common Stock without the Agent’s and the Required
Lenders’ prior written consent.

60

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

SECTION 6

FINANCIAL COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation shall remain unpaid or unsatisfied, the Borrower shall not directly
or indirectly:

6.1Debt to EBITDA Ratio.  Permit the ratio of (i) Borrower’s consolidated Funded
Indebtedness to (ii) Borrower’s consolidated pro forma EBITDA to be greater than
4.00: 1.00. This ratio shall be tested as of the end of each calendar quarter
during the term hereof. For the purposes hereof, this ratio shall be calculated
on a rolling four quarter basis; provided, however that if, during any review
period, Borrower or any Subsidiary shall have made a material Disposition or
material acquisition, EBITDA shall be calculated on a pro forma basis as if such
material Disposition or acquisition occurred on the first day of any such review
period. In such case, solely with respect to calculations made in connection
with determining Borrower’s pro forma compliance with the covenants set forth in
the Loan Documents, EBITDA during such review period shall be calculated on a
pro forma basis as if the material Dispositions and material acquisitions made
during or after the end of the review period but on or before the date of
determination had occurred on the first day of such review period.

6.2Current Ratio.  Permit the ratio of (i) Borrower’s consolidated Current
Assets to (ii) Borrower’s consolidated Current Liabilities (excluding the Loan
Balance) to be less than 1.00:1.00.  This ratio shall be tested as of the end of
each calendar quarter during the term hereof.

61

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

SECTION 7

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

7.1Conditions of Execution.  The obligation of Lenders to execute this Agreement
and to perform its obligations hereunder are subject to satisfaction of the
following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent:

(i)executed counterparts of this Agreement and the other Loan Documents;

(ii)the Notes executed by the Borrower in favor of each Lender;

(iii)Collateral Documents from the Borrower granting Lenders a lien on such Oil
and Gas Properties as required by Administrative Agent in its discretion;

(iv)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of Borrower as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which Borrower is a party;

(v)such evidence as the Administrative Agent may reasonably require to verify
that Borrower is validly existing, in good standing and qualified to engage in
business in each jurisdiction in which it is required to be qualified to engage
in business;

(vi)with respect to all personal property constituting Collateral, UCC‑4 or
similar searches for Borrower the results of which shall be acceptable to the
Administrative Agent, together with any other evidence as may be required by the
Administrative Agent that the Lien covering such property shall be a first and
prior Lien;

(vii)if requested by Administrative Agent in it sole discretion, undated letters
in lieu of transfer orders, in form and substance satisfactory to Administrative
Agent, from the Borrower to each purchaser of hydrocarbons and disburser
proceeds of hydrocarbons from and attributable to the Oil and Gas Properties,
together with additional letters with addresses left blank authorizing and
directing the addressees to make future payments attributable to hydrocarbons
from the Oil and Gas Properties directly to the Administrative Agent, for the
ratable benefit of the Lenders;  

(viii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent reasonably may require;

62

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(b)The representations and warranties of Borrower under this Agreement are true
and correct in all material respects as of such date, as if then made (except to
the extent that such representations and warranties related solely to an earlier
date);

(c)There shall be in existence no injunction or restraining order which, in the
reasonable judgment of Administrative Agent or its counsel, which prohibit the
making of the Loan, nor shall there be pending or threatened litigation which
would be reasonably expected to result in a Material Adverse Effect on Borrower
or its Subsidiaries

(d)Administrative Agent shall have completed its due diligence, and shall be
satisfied with the results, of its investigation of Borrower;

(e)Borrower shall be in compliance with all applicable requirements of
Regulations U, T, and X of the Board of Governors of the Federal Reserve System;

(f)The upfront fee in the amount of $35,000 plus any other fees required to be
paid on or before the Closing Date shall have been paid.

(g)Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent with respect to the Loan Documents.

7.2Conditions Precedent to All Advances.  The obligation of each Lender to make
each Advance (including the initial Advance) and to issue any Letter of Credit
shall be subject to the further conditions precedent that on the date of such
Advance or issuance of any Letter of Credit:

(a)Request for Advance.  Borrower shall have delivered to Administrative Agent a
Request for Advance or a Notice of LC Credit Event at a reasonable time prior to
the requested date for the Advance or Letter of Credit, with each Request for
Advance or Notice of LC Credit Event containing a certification that the
following statements, among others, shall be true:

(i)The representations and warranties contained in Section 3 of this Agreement
and in the Collateral Documents are correct on and as of the date of such Loan
or Letter of Credit as though made on and as of such date;

(ii)No Default or Event of Default has occurred and is continuing, or would
result from such Advance or Letter of Credit;

(iii)The making of such Advance or the issuance of such Letter of Credit shall
not be prohibited by any Law and shall not subject Lender to any penalty or
other onerous condition under or pursuant to any such Law.

(b)Other Information.  The Administrative Agent shall have received such other
approvals, opinions, or documents required of Borrower as set forth in the Loan
Documents and as the Lender may reasonably request.

63

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

SECTION 8

EVENTS OF DEFAULT AND REMEDIES

8.1Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of the Loans, or (ii) within five (5) days after
the same becomes due, any interest on the Loans, or any commitment or other fee
due hereunder, or (iii) within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  Borrower fails to perform or observe any term, covenant
or agreement contained in any of Section 5; or

(c)Financial Covenant Defaults.  The Borrower fails to maintain or achieve the
financial covenants set forth in Section 6 above; or

(d)Other Defaults.  Borrower fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) or (c) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after written notice from Administrative Agent; or

(e)Representations and Warranties.  Any representation or warranty made or
deemed made by Borrower in any other Loan Document or in any document delivered
in connection-herewith or therewith proves to have been incorrect when made or
deemed made and such  incorrect representation or warranty results in a Material
Adverse Effect; or

(f)Cross-Default.  (i) Borrower (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guaranty Obligation (other than the
Obligations and Indebtedness under Swap Agreements) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guaranty Obligation or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guaranty Obligation (or
a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased or redeemed
(automatically or otherwise) prior to its stated maturity, or such Guaranty
Obligation to become payable or cash collateral in respect thereof to be
demanded in an amount exceeding the Threshold Amount; or (ii) there occurs under
any Swap Agreement an Early Termination Date (as defined in such Swap Agreement)
resulting from (A) any event of default under such Swap Agreement as to which
the Borrower  is the Defaulting Party (as defined in such Swap Agreement) or (B)
any Termination Event (as so defined) under such Swap Agreement as to which
Borrower  is an Affected Party (as so defined) and, in either event, the Swap
Termination

64

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Value owed by Borrower or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

(g)Insolvency Proceedings. Etc.  Borrower institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
one-hundred twenty (120) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(h)Inability to Pay Debts: Attachment.  (i) Borrower becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the Collateral and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy; or

(i)Judgments.  There is entered against Borrower (i) a final judgment or order
for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any non-monetary final judgment that
has, or could reasonably be expected to have, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(j)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Either Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(k)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of the
Administrative Agent or satisfaction in full of all the Obligations, ceases to
be in full force and effect, or is declared by a court of competent jurisdiction
to be null and void, invalid or unenforceable in any respect; or Borrower or any
guarantor denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document; or

(l)Change of Control.  There occurs any Change of Control; or

65

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

(m)Dissolution or Loss of Existence.  The dissolution or loss of legal existence
or capacity of Borrower.  

(n)Material Adverse Effect.  There occurs any event or circumstance that has a
Material Adverse Effect.

8.2Remedies Upon Event of Default.  If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions, at the same or
different times:

(a)declare the unpaid principal amount of the Loan, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by Borrower; and

(b)exercise all rights and remedies available to the Lenders under the Loan
Documents or applicable Law; and

(c)suspend and/or terminate the ability of Borrower to make payments on any
subordinated debt until such time as the Default is cured to the satisfaction of
Lender;

provided, however, that upon the occurrence of any event specified in Section
8.1(g), the unpaid principal amount of the Loan and all interest and other
amounts as aforesaid shall automatically become due and payable without-further
act of the Lenders.  

SECTION 9

EXPENSES AND INDEMNITY

9.1Attorney Costs, Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all attorney costs incurred in connection therewith, and (b)
to pay or reimburse the Administrative Agent for all costs and expenses incurred
in connection with the enforcement, attempted enforcement, or preservation of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all attorney
costs incurred in connection therewith including reasonable and quantifiable
costs of Administrative Agent’s internal counsel. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Agent.  The foregoing
costs and expenses shall not include Administrative Agent’s attorney costs
related to disputes solely between Administrative Agent and Lender or Lenders
arising out of the agency relationship between Administrative Agent and Lenders.
The agreements

66

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

in this Section 9.1 shall survive the termination of the Total Commitments and
repayment of all other Obligations.

9.2Indemnification by the Borrower.  Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each of the Lenders and its Related Parties (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including, but not limited to, attorney costs) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising -out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Committed Sum,
Loan or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower , or any Environmental
Liability related in any way to the Borrower  or covered by the terms and
conditions of any Collateral Document, or (d) any actual  or threatened, in
writing, claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct or bad
faith of such Indemnitee. The agreements in this Section shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations. All amounts due under this Section 9.2 shall be
payable within ten Business Days after demand therefor.

SECTION 10
THE ADMINISTRATIVE AGENT

10.1Appointment and Authorization.  Each Lender hereby irrevocably appoints and
authorizes Administrative Agent to enter into each of the Loan Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Administrative Agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to Administrative Agent by the terms
thereof, together with all such powers as are reasonably incidental
thereto.  Subject to the terms of Section 11.1 and to the terms of the other
Loan Documents, Administrative Agent is authorized and empowered to amend,
modify, or waive any provisions of this Agreement or the other Loan Documents on
behalf of Lenders.  The provisions of this Section 10 are solely for the benefit
of Administrative Agent and Lenders and neither Borrower nor any other loan
party shall have any rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties under this Agreement,
Administrative Agent shall act solely as agent of Lenders and does not assume
and shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for Borrower or any other loan party.  Administrative
Agent may perform any of its duties hereunder, or under the Loan Documents, by
or through its own agents or employees.

67

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

10.2Administrative Agent and Affiliates.  Administrative Agent shall have the
same rights and powers under the Loan Documents as any other Lender and may
exercise or refrain from exercising the same as though it were not
Administrative Agent, and Administrative Agent and its Affiliates may lend money
to, invest in and generally engage in any kind of business with Borrower or any
of its Affiliates or Subsidiaries as if it were not Administrative Agent
hereunder.

10.3Action by Administrative Agent.  The duties of Administrative Agent shall be
mechanical and administrative in nature.  Administrative Agent shall not have by
reason of this Agreement a fiduciary relationship in respect of any
Lender.  Nothing in this Agreement or any of the Loan Documents is intended to
or shall be construed to impose upon Administrative Agent any obligations in
respect of this Agreement or any of the Loan Documents except as expressly set
forth herein or therein.

10.4Consultation with Experts.  Administrative Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

10.5Liability of Administrative Agent.  Neither Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to any Lender for
any action taken or not taken by it in connection with the Loan Documents,
except that Administrative Agent shall be liable with respect to its specific
duties set forth hereunder, but only to the extent of its own gross negligence
or willful misconduct in the discharge thereof as determined by a final
non-appealable judgment of a court of competent jurisdiction.  Neither
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements specified in any Loan Document; (iii) the
satisfaction of any condition specified in any Loan Document; (iv) the validity,
effectiveness, sufficiency or genuineness of any Loan Document, any Lien
purported to be created or perfected thereby or any other instrument or writing
furnished in connection therewith; (v) the existence or non-existence of any
Default or Event of Default; or (vi) the financial condition of Borrower, any
Affiliate of Borrower  of Borrower.  Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile or
electronic transmission or similar writing) believed by it to be genuine or to
be signed by the proper party or parties.  Administrative Agent shall not be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them).

10.6Indemnification.  Each Lender shall, in accordance with its Pro Rata Part,
indemnify Administrative Agent (to the extent not reimbursed by Borrower) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from
Administrative Agent’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction) that

68

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Administrative Agent may suffer or incur in connection with the Loan Documents
or any action taken or omitted by Administrative Agent hereunder or
thereunder.  If any indemnity furnished to Administrative Agent for any purpose
shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against even if so directed by Required
Lenders until such additional indemnity is furnished.

10.7Right to Request and Act on Instructions.  Administrative Agent may at any
time request instructions from Lenders with respect to any actions or approvals
which by the terms of this Agreement or of any of the Loan Documents
Administrative Agent is permitted or desires to take or to grant, and if such
instructions are promptly requested, Administrative Agent shall be absolutely
entitled to refrain from taking any action or to withhold any approval and shall
not be under any liability whatsoever to any Person for refraining from any
action or withholding any approval under any of the Loan Documents until it
shall have received such instructions from Required Lenders or all or such other
portion of the Lenders as shall be prescribed by this Agreement.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of Required Lenders (or all or such other
portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders or (or such other
applicable portion of the Lenders), Administrative Agent shall have no
obligation to take any action if it believes, in good faith, that such action
would violate applicable Law or exposes Administrative Agent to any liability
for which it has not received satisfactory indemnification in accordance with
the provisions of Section 9.2.

10.8Credit Decision.  Each Lender acknowledges that it has, independently and
without reliance upon Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Loan Documents.

10.9Collateral Matters.  Lenders irrevocably authorize Administrative Agent, at
its option and in its discretion, to (x) release any Lien granted to or held by
Administrative Agent under any Collateral Document (i) upon termination of the
Total Commitments and payment in full of all Obligations, the expiration,
termination or cash collateralization (to the satisfaction of Administrative
Agent) of all Letters of Credit and, to the extent required by Administrative
Agent in its sole discretion, the expiration, termination or cash
collateralization (to the satisfaction of Administrative Agent) of all Swap
Agreements secured, in whole or in part, by any Collateral; or (ii) constituting
property sold or disposed of as part of or in connection with any disposition
permitted under any Loan Document (it being understood and agreed that
Administrative Agent may conclusively rely without further inquiry on a
certificate of a Responsible Officer as to the sale or other disposition of
property being made in full compliance with the provisions of the Financing
Documents) and (y) release or subordinate any Lien granted to or held by
Administrative Agent under any Collateral Document.  Upon request by
Administrative Agent at

69

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

any time, Lenders will confirm Administrative Agent’s authority to release
and/or subordinate particular types or items of Collateral pursuant to this
Section 10.9.

10.10Agency for Perfection.  Administrative Agent and each Lender hereby appoint
each other Lender as agent for the purpose of perfecting Administrative Agent’s
security interest in assets which, in accordance with the Uniform Commercial
Code in any applicable jurisdiction, can be perfected by possession or
control.  Should any Lender (other than Administrative Agent) obtain possession
or control of any such assets, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor, shall
deliver such assets to Administrative Agent or in accordance with Administrative
Agent’s instructions or transfer control to Administrative Agent in accordance
with Administrative Agent’s instructions.  Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any Collateral
Document or to realize upon any Collateral for the Loans unless instructed to do
so by Administrative Agent, it being understood and agreed that such rights and
remedies may be exercised only by Administrative Agent.

10.11Notice of Default.  Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  Administrative
Agent will notify each Lender of its receipt of any such notice.  Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by Required Lenders (or all or such other portion of the
Lenders as shall be prescribed by this Agreement) in accordance with the terms
hereof.  Unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interests of Lenders.

10.12Successor Agent.  Administrative Agent may at any time give notice of its
resignation to the Lenders and Borrower.  Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor Administrative Agent.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder and notice of such
acceptance to the retiring Administrative Agent, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, the retiring Administrative Agent’s
resignation shall become immediately effective and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder and
under the other Loan Documents (if such resignation was not already effective
and such duties and obligations not already discharged, as provided below in
this paragraph).  The fees payable by Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor.  If no such successor shall have
been so appointed by Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders (but without any obligation) appoint a successor Administrative
Agent.  From and following the expiration of such thirty (30) day period,
Administrative Agent shall have the exclusive right, upon one (1) Business Days’
notice to Borrower and the Lenders, to make its resignation effective
immediately.  From

70

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

and following the effectiveness of such notice, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender directly, until such time as Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph.  The provisions of this Agreement shall continue in effect for the
benefit of any retiring Administrative Agent and its sub-agents after the
effectiveness of its resignation hereunder and under the other Loan Documents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting or was continuing to act as
Administrative Agent.

10.13Disbursements of Revolving Loans; Payment and Sharing of Payment

(a)Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.  Administrative Agent shall have the right, on behalf of Lenders to
disburse funds to Borrower for all Loans requested or deemed requested by
Borrower pursuant to the terms of this Agreement regardless of whether the
conditions precedent set forth in Section 7.2 are then satisfied, including the
existence of any Default or Event of Default either before or after giving
effect to the making of such Loans; provided, that Administrative Agent shall
not advance any Loan pursuant to this clause (i) if the Principal DebtCommitment
Usage exceeds the Revolving Commitment, either before or after giving effect to
the making of any proposed Loan.  Administrative Agent shall be conclusively
entitled to assume, for purposes of the preceding sentence, that each Lender
will fund its Pro Rata Part of all Revolving Loans requested by Borrower.  Each
Lender shall reimburse Administrative Agent on demand, in accordance with the
provisions of the immediately following paragraph, for all funds disbursed on
its behalf by Administrative Agent pursuant to the first sentence of this clause
(a), or if Administrative Agent so requests, each Lender will remit to
Administrative Agent its Pro Rata Part of any Revolving Loan before
Administrative Agent disburses the same to Borrower.  If Administrative Agent
elects to require that each Lender make funds available to Administrative Agent,
prior to a disbursement by Administrative Agent to Borrower, Administrative
Agent shall advise each Lender by telephone, facsimile or e-mail of the amount
of such Lender’s Pro Rata Part of the Revolving Loan requested by Borrower no
later than noon (Oklahoma time) on the date of funding of such Revolving Loan,
and each such Lender shall, subject to the provisions of Article 8, pay
Administrative Agent on such date such Lender’s Pro Rata Part of such requested
Revolving Loan, in same day funds, by wire transfer to the account established
by Administrative Agent to receive such funds (the “Payment Account”), or such
other account as may be identified by Administrative Agent to Lenders from time
to time.  If any Lender fails to pay the amount of its Pro Rata Part within one
(1) Business Day after Administrative Agent’s demand, Administrative Agent shall
promptly notify Borrower, and Borrower shall immediately repay such amount to
Administrative Agent.  Any repayment required by Borrower pursuant to this
Section 10.13 shall be accompanied by accrued interest thereon from and
including the date such amount is made available to Borrower to but excluding
the date of payment at the rate of interest then applicable to Revolving
Loans.  Nothing in this Section 10.13 or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Administrative Agent to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights that Administrative
Agent or Borrower may have against any Lender as a result of any default by such
Lender hereunder.  

71

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

On a Business Day of each week as selected from time to time by Administrative
Agent, or more frequently (including daily), if Administrative Agent so elects
(each such day being a “Settlement Date”), Administrative Agent will advise each
Lender by telephone, facsimile or e-mail of the amount of each such Lender’s Pro
Rata Part of the Principal DebtCommitment Usage as of the close of business of
the Business Day immediately preceding the Settlement Date.  In the event that
payments are necessary to adjust the amount of such Lender’s actual Pro Rata
Part of the Principal DebtCommitment Usage to such Lender’s required Pro Rata
Part of the Principal DebtCommitment Usage as of any Settlement Date, the party
from which such payment is due shall pay Administrative Agent, without setoff or
discount, to the Payment Account not later than noon (Oklahoma time) on the
Business Day following the Settlement Date the full amount necessary to make
such adjustment.  Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever.  In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the Federal Funds Rate, for the first three (3) days
following the scheduled date of settlement, and thereafter at the interest rate
applicable to Loans set forth in Section 2.3 above.

On each Settlement Date, Administrative Agent shall advise each Lender by
telephone, facsimile or e-mail of the amount of such Lender’s Pro Rata Part of
principal, interest and fees paid for the benefit of Lenders with respect to
each applicable Revolving Loan, to the extent of such Lender’s credit exposure
with respect thereto, and shall make payment to such Lender not later than noon
(Oklahoma time) on the Business Day following the Settlement Date of such
amounts in accordance with wire instructions delivered by such Lender to
Administrative Agent, as the same may be modified from time to time by written
notice to Administrative Agent; provided, that, in the case such Lender is a
Defaulted Lender, Administrative Agent shall be entitled to set off the funding
short‑fall against that Defaulted Lender’s respective share of all payments
received from Borrower.

The provisions of this Section 10.13 shall be deemed to be binding upon
Administrative Agent and Lenders notwithstanding the occurrence of any Default
or Event of Default, or any insolvency or bankruptcy proceeding pertaining to
Borrower or any Affiliate of Borrower.

(b)Return of Payments.  If Administrative Agent pays an amount to a Lender under
this Agreement in the belief or expectation that a related payment has been or
will be received by Administrative Agent from Borrower and such related payment
is not received by Administrative Agent, then Administrative Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

72

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement must be returned to Borrower or paid
to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Administrative Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Administrative
Agent on demand any portion of such amount that Administrative Agent has
distributed to such Lender, together with interest at such rate, if any, as
Administrative Agent is required to pay to Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

(c)Defaulted Lenders.  The failure of any Defaulted Lender to make any Revolving
Loan or any payment required by it hereunder shall not relieve any other Lender
of its obligations to make such Revolving Loan or payment, but neither any other
Lender nor Administrative Agent shall be responsible for the failure of any
Defaulted Lender to make a Revolving Loan or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” (or be included in the
calculation of “Required Lenders” hereunder) for any voting or consent rights
under or with respect to any Loan Document.

(d)Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan in excess of its Pro Rata Part of payments entitled
pursuant to the other provisions of this Section 10.13, such Lender shall
purchase from the other Lenders such participations in extensions of credit made
by such other Lenders (without recourse, representation or warranty) as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter required to be
returned or otherwise recovered from such purchasing Lender, such portion of
such purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such return or recovery, without interest.  Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this clause (e) may, to the fullest extent permitted by law,
exercise all its rights of payment with respect to such participation as fully
as if such Lender were the direct creditor of Borrower in the amount of such
participation.  If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
clause (e) applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this clause (e) to share in the benefits of any
recovery on such secured claim.

10.14Right to Perform, Preserve and Protect.  If Borrower  fails to perform any
obligation hereunder or under any other Loan Document, Administrative Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrower’s expense.  Administrative Agent is further authorized by Borrower
and the Lenders to make expenditures from time to time which Administrative
Agent, in its reasonable business judgment, deems necessary or desirable to (i)
preserve or protect the business conducted by Borrower, the Collateral, or any
portion thereof and/or (ii) enhance the likelihood of, or maximize the amount
of, repayment of the Loans and other Obligations.  Borrower hereby agrees to
reimburse Administrative Agent

73

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

on demand for any and all costs, liabilities and obligations incurred by
Administrative Agent pursuant to this Section 10.14.  Each Lender hereby agrees
to indemnify Administrative Agent upon demand for any and all costs, liabilities
and obligations incurred by Administrative Agent pursuant to this Section 10.14.

10.15Additional Titled Agents.  Except for rights and powers, if any, expressly
reserved under this Agreement to any bookrunner, arranger or to any titled agent
named on the cover page of this Agreement, other than Administrative Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Loan Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loans and its Committed Sums,
such Lender shall be deemed to have concurrently resigned as such Additional
Titled Agent.

10.16Platform. Borrower agrees that Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform.  In no event
shall Agent or any of its Related Parties (collectively, the “Agent Parties”)
have any liability to Borrower or any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of Borrower’s, Agent’s or any other Lender’s transmission
of communications through the Platform.  “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of Borrower pursuant to any Loan Document or the
transactions contemplated therein that is distributed to Agent or any Lender by
means of electronic communications pursuant to this section, including through
the Platform

74

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

SECTION 11

MISCELLANEOUS

11.1Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
shall be effective unless in writing signed by the Required Lenders and the
Borrower and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)Waive any condition set forth in Section 7.1 without the written consent of
each Lender;

(b)Extend or increase the Committed Sum of any Lender (or reinstate any
Committed Sum terminated pursuant to Section 8.2) without the written consent of
such Lender;

(c)Increase the Borrowing Base;

(d)Postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Total
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(e)Reduce the principal of, or any rate of interest specified herein on, any
Loan or L/C Borrowing (including the Default Rate), or any fees or other amounts
payable hereunder or under any other Loan Document; provided, however, in this
regard, the consent of all Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

(f)Release the liability of Borrower or any guarantor;

(g)Amend or alter any financial covenants set forth at Section 6 above;

(h)Change any provision of the Agreement that would alter the Pro Rata Part of
payments required thereby without the written consent of each Lender;

(i)Release all or substantially all of the Collateral;

(j)Change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to

75

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulted
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Committed Sum of such Lender may not be
increased or extended without the consent of such Lender.

11.2Notices and Other Communications; Facsimile Copies.

(a)General.   Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)If to the Borrower, the Administrative Agent, or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.2; and

(ii)If to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Effectiveness of Facsimile Documents and Signatures.  Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Section 2 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such

76

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e‑mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefore.

(c)Change of Address, Etc.  Each of the Borrower, the Administrative Agent, and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, and the L/C Issuer.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(d)Reliance by Lender.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
Administrative Agent, the L/C Issuer, each Lender and the Related Parties from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower.  All
telephonic notices to and other communications with the Administrative Agent may
be recorded by Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.3No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C Issuer or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein or therein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

11.4Payments Set Aside.  To the extent that the Borrower makes a payment to any
Lender or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred.

11.5Set-Off.  If an Event of Default shall have occurred and be continuing, each
Lender, the L/C Issuer and each of their respective Affiliates are hereby
authorized at any time and from

77

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower then owing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

11.6Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.7Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lenders in any other Loan Document shall not be deemed
a conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

11.8Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
and shall continue in full force and effect as long as any Loan or any other
Obligation shall remain unpaid or unsatisfied.

11.9Severability.  Any provision of this Agreement and the other Loan Documents
to which Borrower is a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10Replacement of Lenders.  If any Lender requests compensation under Section
2.10, if any Lender’s obligation to make, maintain or fund LIBOR Loans is
suspended under Section 2.10(b) or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.10(c) or 2.10(d), or if any Lender is a
Defaulted Lender or if any other circumstance exists hereunder that gives the

78

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.17), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)The Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.16(b)

(b)Such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funding of its participation in the L/C Borrowing,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.10) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c)In the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.25,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d)Such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.11Lender Release.  Borrower hereby releases, remises, acquits and forever
discharges Agent, Lenders and the Agent’s and each Lender’s employees, agents,
representatives, consultants, attorneys, fiduciaries, servants, officers,
directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the “Released Parties”), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character,
direct and/or indirect, at law or in equity, of whatsoever kind or nature for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, that
(a) are in any way directly or indirectly arising out of or in any way connected
to this Agreement and the Loan Documents and (b) are, as of this date, known to
Borrower or which should be known to Borrower with the exercise of reasonable
diligence.

11.12Governing Law. THIS AGREEMENT, THE NOTE AND EACH OTHER LOAN DOCUMENT, AND
ALL MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF OKLAHOMA,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  BORROWER HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL

79

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

COURT LOCATED WITHIN THE COUNTY OF OKLAHOMA, STATE OF OKLAHOMA AND IRREVOCABLY
AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS.  BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF FORUM NON
CONVENIENS.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE ADDRESS
SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED.

11.13Collateral Matters; Hedging Contracts; Treasury Management Agreements.  The
benefit of the Collateral Documents and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to Treasury Management Counterparties on a pro rata basis in respect
of any Obligations of the Borrower or any of its Subsidiaries which arise under
any such Specified Swap Agreement or Treasury Management Agreements or Hedging
Contracts with a Lender Counterparty or Secured Third Party Hedge
Counterparty.  No Lender or Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Specified Swap Agreement or Treasury Management Agreements or
Hedging Contract with a Lender Counterparty or Secured Third Party Hedge
Counterparty.

11.14Time of the Essence.  Time is of the essence of the Loan Documents.

11.15USA Patriot Act Notice.  Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “USA Patriot Act”), it is required to obtain,
verify and record information that identifies Borrower and its Subsidiaries,
which information includes the name and address of Borrower and its Subsidiaries
and other information that will allow Lender to identify the Borrower and its
Subsidiaries in accordance with the USA Patriot Act.

11.16 Successors and Assigns.  

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the

80

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Committed Sum and the Loans
(including for purposes of this subsection (b), and participations in L/C
Obligations; provided that:

(i)Except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Committed Sum and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Revolving Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Committed Sum assigned;

(iii)Any assignment of a Committed Sum must be approved by the Administrative
Agent, and the L/C Issuer unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and

(iv)The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500. If the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto)

81

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

but shall continue to be entitled to the benefits of Sections 2.10(b) and (d),
and 11.5 with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender in exchange for the
return of any Note held by the assigning Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Committed Sums
of, and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of the Borrower and the L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Administrative Agent a copy of the Register.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Committed Sum and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.1 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.5 as though it were a Lender, provided
such Participant agrees to be subject to other provisions of Article 2 as though
it were a Lender.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 2.4 than the applicable Lender would
have been entitled

82

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.10 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.13(e) as though it were a Lender.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(h)Resignation as L/C Issuer after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time BOKF, NA dba Bank of Oklahoma assigns
all of its Committed Sum and Loans pursuant to subsection (b) above, BOKF, NA
dba Bank of Oklahoma may, (i) upon thirty (30) days’ notice to the Borrower and
the Lenders, resign as L/C Issuer, effective, however, only on the appointment
of a successor L/C Issuer as provided herein.  In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Bank of Oklahoma as L/C Issuer.  If Bank of Oklahoma resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all Letter of Credit Liabilities with
respect thereto/  Upon the appointment of a successor L/C Issuer (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to BOKF, NA dba Bank of Oklahoma to effectively assume the
obligations of BOKF, NA dba Bank of Oklahoma with respect to such Letters of
Credit.

11.17No Third Party Beneficiaries.  This Agreement, the other Loan Documents,
and the agreement of the Lender to make the Loans are solely for the benefit of
the Lender, the Borrower and Affiliates thereof and no other Person (including,
without limitation, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Lender for any reason
whatsoever.  There are no other third party beneficiaries

83

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

11.18Waiver of Jury Trial.  BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH OF THE BORROWER AND LENDER ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS.  EACH OF THE BORROWER AND LENDER WARRANTS AND REPRESENTS THAT
EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS. EACH OF
BORROWER, AGENT, L/C ISSUER AND  EACH LENDER HEREBY WAIVES ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY SUCH LEGAL PROCEEDING ANY “SPECIAL DAMAGES,” AS
DEFINED BELOW.  EACH OF BORROWER, AGENT, L/C ISSUER AND EACH LENDER (X)
CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (Y) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.  AS USED IN THIS SECTION, “SPECIAL DAMAGES”
INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS
OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO
HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.

11.19ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.20Release. In consideration of the amendments contained herein, Borrower
hereby waives and releases each of the Lenders and the Administrative Agent from
any and all claims and defenses, known or unknown, with respect to the Existing
Credit Agreement and the other Loan Documents and the transactions contemplated
thereby.

11.21Ratification and Affirmation.  Borrower hereby acknowledges the terms of
this Amended and Restated Credit Agreement and ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect.

84

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

11.22Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

[The remainder of this page has been intentionally left blank.]

 

85

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement

 

 

BORROWER:

PANHANDLE OIL AND GAS INC.,
formerly named Panhandle Royalty Company, an Oklahoma corporation

 

 

 

By:

Michael C. Coffman

 

Title:

President, CEO

 




1

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement

 

 

LENDERS:

BOKF, NA dba Bank of Oklahoma

 

 

 

By:

 

 

Name:

Jeffrey Hall

 

Title:

Senior Vice President

 




2

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement

 

 

LENDERS:

MIDFIRST BANK

 

 

 

By:

 

 

Name:

James P. Boggs

 

Title:

Senior Vice President

 




3

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement

 

 

ADMINISTRATIVE AGENT:

BOKF, NA dba Bank of Oklahoma

 

 

 

By:

 

 

Name:

Jeffrey Hall

 

Title:

Senior Vice President

 

 




4

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

LENDING OFFICERS,
ADDRESSES FOR NOTICES

BORROWER:

PANHANDLE OIL AND GAS INC

5400 N. Grand Blvd., Suite 300

Oklahoma City, OK 73112

Attn:Michael C. Coffman

Title:  President and CEO

Telephone:405-948-1560

Facsimile:405-948-2038

Electronic Mail:  mcoffman@panhandleoilandgas.com

ADMINISTRATIVE AGENT & L/C ISSUER:

 

Lender’s Office

(for payments):

 

BOKF, NA dba Bank of Oklahoma

9520 N. May Ave.

Oklahoma City, OK  73120

Attention:  Jeffrey Hall

Telephone:  (405) 936-3748

Telecopier:  (405) 936-3715

Electronic Mail:  jhall@bokf.com

 

With a copy (which shall not constitute notice) to:

 

Frederic Dorwart, Lawyers PLLC

124 East Fourth Street

Tulsa, OK 74103

Attention: John Gawey; Ari Rotenberg

Telephone: (918) 583-9922

Electronic Mail: jgawey@fdlaw.com; arotenberg@fdlaw.com

 

Account Name:  _________

Ref:  ____________

ABA# 103900036

 

 

5

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF AMENDED AND RESTATED REVOLVING NOTE

$____________.00November __, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), HEREBY PROMISES TO PAY to
the order of ____________ (the “Lender”) at the offices of BOKF, NA dba Bank of
Oklahoma (the “Agent”) which is located at 9520 North May Ave., Oklahoma City,
Oklahoma 73120, or such other place as may be designated in writing by the
Agent, the principal sum of _____________ and No/100 Dollars ($_________.00), or
so much thereof as shall be disbursed, together with interest at the rate stated
herein on such outstanding principal amount, and on any past due interest
payments, payable as follows:

This Note is subject to the terms and conditions of that certain Amended and
Restated Credit Agreement of even date herewith, between the undersigned,
certain lenders named therein, including, without limitation, ________ (the
“Agreement”), which terms and conditions are hereby incorporated by reference
herein and shall be controlling over any provision of this Note to the
contrary.  Reference is hereby made to the Agreement for a statement of the
calculation and computation of the rate of interest charged on amounts
outstanding under this Note, for a statement of repayment and prepayment rights
and obligations of Maker, for a statement of the maturity date of this Note, for
a statement of the terms and conditions under which the due date of this Note
may be accelerated and for statements regarding other matters affecting this
Note (including without limitation the obligations of the holder hereof to
advance funds hereunder, exercise of rights and remedies, payment of attorneys’
fees, court costs and other costs of collection and certain waivers by Maker and
others now or hereafter obligated for payment of any sums due hereunder).  Upon
the occurrence of an Event of Default, as that term is defined in the Agreement,
and after the expiration of any cure period as set forth in the Agreement,
subject to the terms of the Agreement, the holder hereof (i) may declare
forthwith to be entirely and immediately due and payable the principal balance
hereof and the interest accrued hereon, and (ii) shall have all rights and
remedies of the Lenders under the Agreement and Loan Documents. This Note may be
prepaid in accordance with the terms and provisions of the Agreement.

This Note is one of the Notes described in the Agreement, and is one of a series
of promissory notes as described in the Agreement.

While any default exists hereunder, all sums herein promised to be paid shall
bear interest at the Default Rate specified in the Agreement, accrued from the
date of default to the date on which such default is cured to the satisfaction
of the holder hereof, Agent, or Required Lenders, as applicable pursuant to the
terms of the Agreement. All past due sums will be paid at the time of and as a
condition precedent to the curing of any default hereunder. During the existence
of any such default and after the expiration of any applicable periods to cure
such default, the holder of

1

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

this Note may apply payments received on any amount due hereunder or under the
terms of any instrument now or hereafter evidencing or securing any of said
indebtedness as said holder may determine.

This Note is to be construed according to the laws of the State of Oklahoma.

Upon default on any of the terms or conditions of this Note or of the Agreement
to which this Note is subject, or of any other agreement, document or instrument
made in connection herewith, pursuant to the terms of the Agreement, the entire
indebtedness hereby evidenced shall become due, payable and collectable then or
thereafter, regardless of the date of maturity thereof. Notice of the exercise
of such option is hereby expressly waived.

The undersigned agrees that if, and as often as, this Note is placed in the
hands of an attorney for collection or to defend or enforce any of the holder’s
rights hereunder, the undersigned will pay to the Agent, for the ratable benefit
of the holder, its reasonable attorney’s fees, together with all court costs and
other expenses paid by the Agent.

All payments on this Note shall be made in legal tender of the United States of
America or other immediately available funds at the Agent’s address as shown
herein or otherwise indicated and any such payment will be deemed to have been
made pursuant to the terms of the Agreement.

All agreements between the undersigned and the holder are expressly limited so
that in no event whatsoever, whether by reason of disbursement of the proceeds
hereof or otherwise shall the amount of interest or finance charge (as defined
by the laws of the State of Oklahoma) paid or agreed to be paid by the
undersigned to the holder hereof exceed the highest lawful contractual rate of
interest or the maximum finance charge permissible under the law which a court
of competent jurisdiction, by final non-appealable order, determines to be
applicable hereto. If fulfillment of any agreement between the undersigned and
the holder hereof, at the time the performance of such agreement becomes due,
involves exceeding such highest lawful contractual rate or such maximum
permissible finance charge, then the obligation to fulfill the same shall be
reduced so such obligation does not exceed such highest lawful contractual rate
or maximum permissible finance charge. If by any circumstance the holder shall
ever receive as interest or finance charge an amount which would exceed the
amount allowed by applicable law, the amount which may be deemed excessive shall
be deemed applied to the principal of the indebtedness evidenced hereby and not
to interest. All interest and finance charges paid or agreed to be paid to the
holder hereof shall be prorated, allocated and spread throughout the full period
of this Note. The terms and provisions of this paragraph shall control all other
terms and provisions contained herein and in any other documents executed in
connection herewith. If any provision of this Note, or the application thereof
to any party or circumstance is held invalid or unenforceable, the remainder of
this Note and the application of such provision to other parties or
circumstances shall not be affected thereby, provisions of this Note being
severable in any such instance.

2

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

The makers, endorsers, sureties, guarantors and all other persons who may become
liable for all or any part of this obligation severally waive presentment for
payment, protest and notice of nonpayment. Said parties consent to any extension
of time (whether one or more) of payment hereof, any renewal (whether one or
more) hereof, and any release of any such party liable for payment of this note
without notice to any such party and without discharging the said party’s
liability hereunder.

The failure of the holder hereof to exercise any of the remedies or options set
forth in this Note or in any instrument securing payment hereof, upon the
occurrence of one or more of the events of default shall not constitute a waiver
of the right to exercise the same or any other remedy at any subsequent time in
respect to the same or any other event of default. Acceptance by the holder
hereof of any payment which is less than the total of all amounts due and
payable at the time of such payment shall not constitute a waiver of the right
to exercise any of the foregoing remedies or options at that time or at any
subsequent time, or nullify any prior exercise of any such remedy or option,
without the express consent of the holder hereof, except as and to the extent
otherwise provided by law.

This Note may be executed in any number of counterparts, each of which shall be
an original, but all of which shall constitute on and the same instrument.

The purpose and intent of this Amended and Restated Revolving Note is to renew,
in part, that certain Amended and Restated Revolving Note dated as of December
6, 2010 (the “Former Note”).  It is expressly not the intent hereof to pay off
any of the outstanding indebtedness evidenced by the Former Note.

“BORROWER” Signatures Reserved

 

 

 

3

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE CERTIFICATE

[BORROWER]

Date: __________, _____

This certificate is given by _____________________, the Chief Financial Officer
of the Borrower (hereafter defined, pursuant to that certain Amended and
Restated Credit Agreement dated as of November 25, 2013 between PANHANDLE OIL
AND GAS INC. (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BOKF, NA dba
Bank of Oklahoma, as Administrative Agent and L/C Issuer and BOKF, NA dba Bank
of Oklahoma, successor by merger to Bank of Oklahoma, NA, a national banking
association (“Lender”), as Administrative Agent and L/C Issuer (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

The undersigned Chief Financial Officer hereby certifies to Lenders that:

(a)the financial statements delivered with this certificate in accordance with
Section(s) 4.1(a) and 4.1(b) of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of the
Borrower, as of the dates and the accounting period covered by such financial
statements;

(b)I have reviewed the terms of the Credit Agreement and have made, or caused to
be made under my supervision, a review in reasonable detail of the transactions
and conditions of the Borrower, during the accounting period covered by such
financial statements;

(c)such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrower has taken, is undertaking and proposes to take with respect
thereto;

(d)Borrower is in compliance with its Excess Cash flow requirements as set forth
in 4.1(g) and Section 4.33 of the Credit Agreement; and  

(e)Borrower is in compliance with the covenants contained in Section 6 of the
Credit Agreement, as demonstrated by the calculation of such covenants attached
hereto, except as set forth below.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this ____ day of ___________, ____.

 

1

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF REQUEST FOR ADVANCE

[________], 20[__]

Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 25, 2013 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) between PANHANDLE OIL AND
GAS INC. (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BOKF, NA dba
Bank of Oklahoma, as Administrative Agent and L/C Issuer and BOKF, NA dba Bank
of Oklahoma, successor by merger to Bank of Oklahoma, N.A, as Administrative
Agent and L/C Issuer (unless otherwise defined herein, each capitalized term
used herein is defined in the Credit Agreement).  Pursuant to Section 2.2 of the
Credit Agreement, Borrower hereby requests a Loan as follows:

(i)Aggregate amount of the requested Loan is $[____________];

(ii)The Borrower requesst that the proceeds of this borrowing of Loan be made
available to the Borrower by ____________________________;

(iii)Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.2 of the Credit
Agreement, is as follows:

[__________________________]

(iv)Current Loan Balance (prior to Loan) is $[_______]

(v)Loan Balance (after Loan) is $[_______].

Borrower hereby certifies to the Lenders that as of the date hereof and as of
the date of the making of the requested Loan and after giving effect thereto,
(a) no Default or Event of Default exists or shall exist, and (b) the
representations and warranties made or deemed made by Borrower in the Loan
Documents to which it is a party are and shall be true and correct in all
material respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, Borrower certifies to the
Lenders that all conditions to the making of the requested Loans contained in
Section 7.2. of the Credit Agreement will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Loans are made.

If notice of the requested Advance was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.2.(d) of the Credit Agreement.

 

1

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Request
for Advance as of the date first written above.

 

BORROWER:

PANHANDLE OIL AND GAS INC.,
formerly named Panhandle Royalty Company,

an Oklahoma corporation

 

 

 

By:

Michael C. Coffman

 

Title:

President, CEO

 




2

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

EXHIBIT D

 

 

 

 

 

 

 

LIBOR OPTION RATE SHEET

 

CUSTOMER: __________________________________

 

 

 

 

 

 

 

 

NEW

 

 

 

 

 

Customer:

 

 

 

 

Today's Date:

 

 

 

Account #:

 

 

 

 

 

 

 

 

 

 

 

 

 

Your

 

 

 

LIBOR tranche will begin on

 

 

 

 

Currently the balance at prime is:

 

 

 

 

Per the agreement with us, you are to give us three (3) days notice to put in
place another LIBOR tranche.

 

 

 

 

 

 

 

 

 

LIBOR

 

BASE RATE

 

SPREAD

 

ALL-in RATE

 

 

 

 

 

 

 

 

 

 

 

30 day

 

 

 

 

 

0.00000%

 

 

60 day

 

 

 

 

 

#VALUE!

 

 

90 day

 

 

 

 

 

#VALUE!

 

 

180 day

 

 

 

 

 

#VALUE!

 

 

PRIME RATE:

 

 

 

 

 

#VALUE!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I direct the Bank to move the funds in the maturing LIBOR tranche as follows:

 

 

 

$

 

 

in 30 day LIBOR

 

maturing

 

 

 

 

 

 

0.0000%

 

 

 

 

 

$

 

 

in 60 day LIBOR

 

maturing

 

 

 

 

 

 

#VALUE!

 

 

 

 

 

$

 

 

in 90 day LIBOR

 

maturing

 

 

 

 

 

 

#VALUE!

 

 

 

 

 

$

 

 

in 180 day LIBOR

maturing

 

 

 

 

 

 

#VALUE!

 

 

 

 

 

$

 

 

in prime option (current rate of

#VALUE!

 

check box if increase or decrease

 

 

 

 

 

 

3

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

Special Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer Name:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Please FAX to ___________________ at (        ) ____________.

 

 

 

 

 

 

 

 

 

 

INTEREST BILLING (Current Maturing LIBOR Option):

 

 

 

 

DATE

 

 

TRANSACTION

 

 

INTEREST DUE:

 

POSTED

 

RATE

 

BALANCE

 

DAYS

Date Due

 

2/16/2007

 

 

 

 

 

 

1/0/1900

 

2/19/2007

 

 

 

 

 

3

Amount Due

 

 

 

 

 

 

 

 

$0.00

 

 

 

 

 

 

 

 

 

 

 




4

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between ______________________
(“Assignor”) and __________________________ (“Assignee”).  Capitalized terms
used but not defined herein shall have the meanings given to them in that
certain Credit Agreement identified below (the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, Assignor hereby irrevocably sells and assigns to
Assignee, and Assignee hereby irrevocably purchases and assumes from Assignor,
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by Agent as contemplated
below, the interest in and to all of Assignor’s rights and obligations under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of Assignor’s outstanding rights and obligations under the respective
facilities identified below (including, to the extent permitted to be assigned
under applicable law, all claims, including, without limitation, contract
claims, tort claims, malpractice claims and all other claims at law or in
equity, including claims under any law governing the purchase and sale of
securities or governing indentures pursuant to which securities are issued,
suits, causes of action and any other right of Assignor against any other
person) (the “Assigned Interest”).  Such sale and assignment is without recourse
to Assignor and, except as expressly provided in this Assignment, without
representation or warranty by Assignor.

1.Assignor:  ____________________________________-

2.Assignee:  _____________________________________

3.Borrower:  PANHANDLE OIL AND GAS INC., an Oklahoma corporation

4.Agent: BOKF, NA dba, Bank of Oklahoma., as the agent under the Credit
Agreement

5.Credit Agreement:  The Amended and Restated Credit Agreement, dated as of
November 25, 2013, among Borrower, the Lenders parties thereto, and BOKF, NA dba
Bank of Oklahoma, as Administrative Agent.

5

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

6.Assigned Interest:

Aggregate Amount of
Commitment/Loans
for all Lenders


Amount of Commitment/ Loans Assigned

Percentage Assigned of Commitment Loans

 

$______

$__________

______%

 

 

Effective Date: _____ ___, 20__

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Consented to and Accepted:

BOKF, NA dba Bank of Oklahoma,

as Agent

 

By:

 

Name:

 

Title:

 

 

 

 

6

 

4823-2057-1839.3

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement, any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents, or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document, or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2.Assignee.  Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to the Credit Agreement, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision independently and without reliance on Agent or any other
Lender to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
Assignee; and (b) agrees that (i) it will, independently and without reliance on
Agent, Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

1.3Assignee’s Address for Notices, etc.  Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to Assignee.

2.Payments.  From and after the Effective Date, Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to Assignee whether such amounts have accrued prior to
or on or after the Effective Date.  Assignor and Assignee shall make all
appropriate adjustments in payments by Agent for

1

 

 

--------------------------------------------------------------------------------

 

periods prior to the Effective Date or with respect to the making of this
Assignment directly between themselves.

3.General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  This Assignment
shall be governed by, and construed in accordance with, the laws of the State of
Oklahoma.

 




2

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

ADMINISTRATIVE DETAILS

Lending Office:

Assignee Name: _____________________________
Address: ____________________________
               ______________, OK ______
Attn.: ______________, ____ President
Telephone: (___) ___-____
Facsimile:  (___) ___-____
Electronic Mail: ________________________

 

Payment Instructions: Account No.:

Bank:  _____________

 



City and State:  ________________

 



ABA#:  _________

 



Account No.: ______
Attn.: ____________
Reference: ______________________________

 

 

 

3

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1 to loan agreement

COMMITTED SUMS
AND COMMITMENT Percentages

 

Lender

 

Committed Sums

(based off face amount of Notes)

Commitment Percentage

 

BOKF, NA

MidFirst Bank

BancFirst

Amarillo National Bank

 

$100,000,000.00

$50,000,000.00

$34,615,384.62

$15,384,615.38

 

50.0000000%

25.0000000%

17.3076923%

7.6923076%

TOTAL

$200,000,000.00

100.000000000%

 

 

 

 

 

 